Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 1 of
                                           55


                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF LOUISIANA


                                                 )
   In re:                                        )   Chapter 11
                                                 )
   FIRST NBC BANK HOLDING COMPANY                )   Case No. 17-11213
                                                 )
                                  Debtor         )
                                                 )



               AMENDED DISCLOSURE STATEMENT RELATING TO
        JOINT CHAPTER 11 PLAN FOR FIRST NBC BANK HOLDING COMPANY

   THIS IS NOT A SOLICITATION OF VOTES ON THE PLAN. VOTES MAY NOT BE
   SOLICITED UNTIL THE BANKRUPTCY COURT HAS APPROVED A DISCLOSURE
   STATEMENT. THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR
   APPROVAL BUT HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT.

   Dated: May 3, 2019

   THE STEFFES FIRM, LLC
   William E. Steffes, Esq.
   bsteffes@steffeslaw.com
   Barbara B. Parsons
   bparsons@steffeslaw.com
   13702 Coursey Blvd., Bldg. 3
   Baton Rouge, Louisiana 70817
   (225) 751-1751
   (225) 751-1998 Facsimile
   Counsel to the Debtor




                                           i
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 2 of
                                           55



                                                      TABLE OF CONTENTS

                                                                                                                                            Page

   I. INTRODUCTION ....................................................................................................................... 1
   II. NOTICE TO HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN .................. 11
   III. EXPLANATION OF CHAPTER 11 ...................................................................................... 15
      A.     Overview of Chapter 11 .................................................................................................... 15
      B.     Chapter 11 Plan ................................................................................................................. 15
      C.     Confirmation of a Chapter 11 Plan ................................................................................... 16
   IV. OVERVIEW OF THE PLAN ................................................................................................. 16
   V. GENERAL INFORMATION .................................................................................................. 19
      A.     Organizational Structure and Management ...................................................................... 19
      B.     Employees ......................................................................................................................... 20
      C.     Pre-petition Capital Structure ........................................................................................... 20
      D.     Factors That Precipitated the Debtor’s Chapter 11 Filing And Purpose Thereof ............. 20
   VI. THE CHAPTER 11 CASE ..................................................................................................... 21
      A.     Filing of the Petitions and Debtor in Possession Status.................................................... 21
      B.     First Day Pleadings and Orders ........................................................................................ 21
      C.     Employment of Professionals for the Debtor.................................................................... 21
      D.     Appointment of the Committee. ....................................................................................... 21
      E.     Exclusivity ........................................................................................................................ 22
      F.     Claims Bar Date ................................................................................................................ 22
      G.     Administrative Claim Bar Date ........................................................................................ 22
      H.     Payment of Administrative Expense Claims .................................................................. 232
      I.     Settlement with the FDIC……………………………………………………………..…23
      J.     Pending Litigation……………………………………………………………………….24
   VII. THE CHAPTER 11 PLAN.................................................................................................... 24
      A.     Treatment of Claims Against and Equity Interests in the Debtor. .................................... 24
      B.     Means for Implementation of the Plan.............................................................................. 26
   VIII. The Liquidation and Distribution Trust ............................................................................... 34
   IX. INJUNCTION, exculpation AND LIMITATION OF LIABILITY ....................................... 41
   X. CONFIRMATION AND CONSUMMATION PROCEDURES ............................................ 44
      A.     Overview ........................................................................................................................... 44
      B.     Confirmation of the Plan................................................................................................... 44


                                                                          i
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 3 of
                                           55


      C.     Unfair Discrimination and Fair and Equitable Tests ........................................................ 47
      D.     Effect of Confirmation ...................................................................................................... 47
   XI. TAX ISSUES .......................................................................................................................... 47
   XII. RISK FACTORS ................................................................................................................... 48
      A.     Certain Bankruptcy Considerations .................................................................................. 48
      B.     Certain Tax Considerations............................................................................................... 50
   XIII. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN.... 50
   XIV. CONCLUSION .................................................................................................................... 50


                                                                EXHIBITS

   Joint Chapter 11 Plan of Reorganization ....................................................................... Exhibit “A”
   Disclosure Statement Order……………………………………………………………Exhibit “B”
   Litigation and Distribution Trust Agreement………………………………………….Exhibit “C”
   Demand Letter of the Committee……………………………………………………...Exhibit “D”


                                                              SCHEDULES

   Chapter 7 Liquidation Analysis ....................................................................................... Schedule 1




                                                                        ii
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 4 of
                                           55


                                                I.
                                           INTRODUCTION

          All capitalized terms used in this Disclosure Statement and not otherwise defined

   herein shall have the meanings ascribed thereto in the Plan. For ease of reference those

   definitions are repeated below.   Unless otherwise stated, all references herein to “Schedules”

   and “Exhibits” are references to schedules and exhibits to this Disclosure Statement,

   respectively. In the event of a conflict or difference between the definitions used and provisions

   contained in this Disclosure Statement and the Plan, the definitions and provisions contained in

   the Plan shall control.

   Definitions.

           As used herein, capitalized terms shall have the respective meanings set forth below. Any
   term that is not otherwise defined herein, but that is used in the Bankruptcy Code or the Bankruptcy
   Rules, shall have the meaning given to that term in the Bankruptcy Code or the Bankruptcy Rules,
   as applicable.

                  Administrative Bar Date means May 13, 2019, the deadline to file proofs of
   claim in the Chapter 11 Cases with respect to Administrative Expense Claims other than Fee
   Claims.

                     Administrative Expense Claim means a Claim (other than a Claim included in a
   Class under the Plan) that is entitled to priority in accordance with sections 503(b) and 507(a)(2)
   of the Bankruptcy Code or Order of the Bankruptcy Court, including, without limitation, (i) Claims
   incurred by the Debtor (or its Estate) on or after the Petition Date and before the Effective Date
   for the actual, necessary costs and expenses of preserving the Estate, including, without limitation,
   Fee Claims.

                    Administrative Expense and Priority Reserve means the Cash from the Estate
   reserved by the Debtor for the payment of all Unclassified Claims as set forth in Article II of the
   Plan and all Class 1 Claims as set forth in Article III of the Plan.

                  Affiliate shall have the meaning ascribed to such term in section 101(2) of the
   Bankruptcy Code.

                     Allowed, when used

                        with respect to any Claim, means such Claim to the extent it is not a
   Contested Claim or a Disallowed Claim; and



                                                    1
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 5 of
                                           55


                         with respect to Equity Interests in the Debtor, means the Equity Interests in
   such Debtor as reflected in the stock ledger or similar register of the Debtor as of the Effective
   Date.

          For the avoidance of doubt, to the extent a Claim is not Allowed, such Claim is still subject
   to objection based upon any potentially applicable rights of avoidance, setoff, or subordination,
   and any other grounds or defenses.

           For the further avoidance of doubt, any Claims allowed solely for the purpose of voting to
   accept or reject the Plan pursuant to an Order of the Bankruptcy Court shall not be considered
   “Allowed” under the Plan absent further Order of the Bankruptcy Court. Unless otherwise
   specified in the Plan or by Order of the Bankruptcy Court, “Allowed” Claims shall not, for the
   purposes of computation of distributions under the Plan, include interest on such Claims from and
   after the Petition Date.

                   Aggregate Settlement Amount means $4,250,000 in Cash reserved from the
   First Round Investment for Class 2 Claims and the Reorganized Debtor, as applicable.

                    Avoidance Actions means all Causes of Action of the Estate that arise under
   chapter 5 of the Bankruptcy Code, including under section 502, 542, 544, 545, 547, 548, 549, 550,
   551, 552 and/or 553 of the Bankruptcy Code, and any other avoidance actions under the
   Bankruptcy Code or applicable non-bankruptcy law and the proceeds thereof and property
   received thereby whether by judgment, settlement, or otherwise.

                    Bankruptcy Code means the Bankruptcy Reform Act of 1978, as codified at title
   11 of the United States Code, as amended from time to time and applicable to the Chapter 11 Case.

                     Bankruptcy Court means the United States Bankruptcy Court for the Eastern
   District of Louisiana.

                   Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as
   promulgated by the United States Supreme Court pursuant to section 2075 of title 28 of the United
   States Code and any local rules of the Bankruptcy Court, as applicable to the Chapter 11 Case.

                    Bar Dates means the General Bar Date, the Administrative Bar Date, and any
   other applicable deadline to file a proof of claim in the Chapter 11 Case.

                   Bar Date Orders means the Order [Doc. 119] entered on September 1, 2017,
   which set the General Bar Date and the Order [Doc. 543] entered on April 2, 2019, which set the
   Administrative Bar Date.

                    Bondholder Claims means the Claims of holders of the Legacy Subordinated
   Notes.

                    Bondholder Retained Interests means all of a Bondholder’s rights, title and
   interests, on account of its Bondholder Claim, to Plan Distributions from the Litigation and
   Distribution Trust.



                                                    2
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 6 of
                                           55


                    Bondholders means the holders of the Legacy Subordinated Notes.

                    Business Day means any day other than a Saturday, a Sunday, a “legal holiday”
   (as defined by Bankruptcy Rule 9006(a)), or any other day on which commercial banks are
   required or authorized to close for business in New York, New York.

                   Cash means legal tender of the United States of America or equivalents thereof,
   including, without limitation, payment in such tender by check, wire transfer or any other
   customary payment method.

                      Causes of Action means all claims, actions, causes of action, choses in action,
   liabilities, obligations, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
   specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,
   damages or judgments, remedies, rights of setoff, third-party claims, subrogation claims,
   contribution claims, reimbursement claims, indemnity claims, counterclaims, and crossclaims,
   whether known, unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated,
   fixed, contingent, matured, unmatured, disputed, undisputed, foreseen, unforeseen, asserted,
   assertable directly or derivatively, arising in law, equity or otherwise, that exist and/or are or may
   be pending on the Effective Date, against any Person, whether asserted or unasserted as of the
   Effective Date that constitute “property of the Debtor’s estate” as defined in 11 U.S.C. §541,
   including, without limitation: (i) the right to object to Claims and Equity Interests; (ii) all
   Avoidance Actions; and (iii) all Tort Claims. Any and all Causes of Action are preserved under
   the Plan. Any and all Causes of Action are preserved under the Plan and nothing in this definition
   is intended to determine ownership of, or rights with respect to, claims and/or causes of action
   with respect to First NBC Bank or assets of First NBC Bank between the Debtor and/or the
   Liquidating Trustee as successor-in-interest under the Plan and the FDIC as Receiver for First
   NBC Bank.

                   Chapter 11 Case means the case commenced on the Petition Date by the Debtor
   in the Bankruptcy Court under chapter 11 of the Bankruptcy Code as Case No. 17-11213.

                    Claim shall have the meaning ascribed to such term in section 101(5) of the
   Bankruptcy Code. For the avoidance of doubt, “Claim” includes, without limitation, a right to
   payment, or equitable relief that gives rise to a right to payment, that has or has not accrued under
   non-bankruptcy law that is created by one or more acts or omissions of the Debtor if: (a) the act(s)
   or omission(s) occurred before or at the time of the Effective Date; (b) the act(s) or omission(s)
   may be sufficient to establish liability when injuries/damages are manifested; and (c) at the time
   of the Effective Date, the Debtor have received one or more demands for payment for injuries or
   damages arising from such acts or omissions.

                     Claim Objection Deadline means the deadline for filing objections to Claims as
   set forth in Section 10.1 of the Plan.

                   Class means a category of Claims or Equity Interests set forth in Article III of
   the Plan, as such term is used and described in section 1122 and section 1123(a)(1) of the
   Bankruptcy Code.



                                                     3
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 7 of
                                           55


                   Committee means the official committee of unsecured creditors appointed in the
   Chapter 11 Case by the U.S. Trustee pursuant to section 1102(a) of the Bankruptcy Code.

                    Confirmation Date means the date on which the Clerk of the Bankruptcy Court
   enters the Confirmation Order on its docket.

                   Confirmation Hearing means the hearing held by the Bankruptcy Court to
   consider confirmation of the Plan, as such hearing may be continued from time to time.

                    Confirmation Order means the order of the Bankruptcy Court confirming the
   Plan pursuant to section 1129 of the Bankruptcy Code.

                    Contested, when used

                          with respect to a Claim, means such Claim

                         1      to the extent it is listed in the Schedules as disputed, contingent, or
          unliquidated, in whole or in part, and as to which no proof of claim has been filed;

                         2        if it is listed in the Schedules as undisputed, liquidated, and not
          contingent and as to which a proof of claim has been filed with the Bankruptcy Court, to
          the extent (A) the proof of claim amount exceeds the amount indicated in the Schedules,
          or (B) the proof of claim priority differs from the priority set forth in the Schedules, in each
          case as to which an objection was filed on or before the Claim Objection Deadline, unless
          and to the extent allowed in amount and/or priority by a Final Order of the Bankruptcy
          Court or the Plan;

                          3      if it is not listed in the Schedules or was listed in the Schedules as
          disputed, contingent or unliquidated, in whole or in part, but as to which a proof of claim
          has been filed with the Bankruptcy Court and as to which an objection was filed on or
          before the Claim Objection Deadline, unless and to the extent allowed in amount and/or
          priority by a Final Order of the Bankruptcy Court or the Plan; or

                        4      as to which an objection has been or may be filed on or before the
          Claim Objection Deadline; provided, that a Claim that is fixed in amount and priority
          pursuant to the Plan or by Final Order on or before the Effective Date shall not be a
          Contested Claim; and

                            with respect to an Equity Interest, means such Equity Interest to the extent
   it is not reflected on the applicable Debtor’s stock transfer register as of the Effective Date.

                    D&O Claims means any and all rights and claims against the Debtor’s current
   and/or former directors and officers for pre-petition acts of whatever nature and the proceeds of
   any such claims, including any D&O Policies or other Insurance Policies associated therewith.

                     D&O Policies means any Insurance Policy insuring the Debtor’s officers and/or
   directors, including the Financial Institutions Select Insurance Policy, Number DOP 9311203-04,
   issued by Zurich American Insurance Company, with a policy period of June 9, 2015 through


                                                     4
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 8 of
                                           55


   December 31, 2016 and all excess liability insurance policies for the period of June 9, 2015 through
   December 31, 2016, including: (a) Continental Casualty Company, Policy No. 596594782, (b)
   Federal Insurance Company, Policy No. 8243-6165, (c) Great American Insurance Group, Policy
   No. DFX1491031, (d) Illinois National Insurance Company, Policy No. 01-415-73-85; and, the
   Officers and Corporate Liability Insurance Policy, Number 14-MGU-16-A39690, issued by U.S.
   Specialty Insurance Company, with a policy period of December 31, 2016 through December 31,
   2017 and any excess liability insurance policies for the period of December 31, 2016 through
   December 31, 2017, including: (a) US Specialty Insurance Company, Policy No. 14-MGU-16-
   A39694; (b) XL Specialty Insurance Company, Policy No. ELU148261-16; (c) Illinois National
   Insurance Company, Policy No. 06-473-18-11; (d) Freedom Specialty Insurance Company, Policy
   No. XMF1602583; (e) Markel American Insurance Company, Policy No. MKLM6EL0002907;
   (f) Berkshire Hathaway Specialty Insurance Company, Policy No. 47-EPF-303265-01; and, (g)
   Illinois National Insurance Company, Policy No. 06-481-51-29.

                     Debtor means First NBC Bank Holding Company prior to the occurrence of the
   Effective Date.

                    Debtor in Possession means the Debtor, in its capacity as a debtor in possession
   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                   Disallowed, when used with respect to a Claim or Equity Interest, means all or
   such part of a Claim or Equity Interest that has been disallowed or released by a Final Order,
   operation of law, written release or settlement, the provisions of the Plan, or otherwise, or
   withdrawn by the holder of the Claim or Equity Interest.

                    Disclosure Statement means the disclosure statement filed with respect to the
   Plan, as it may be amended, supplemented or otherwise modified from time to time, and the
   exhibits and schedules thereto.

                     Disclosure Statement Order means the order entered by the Bankruptcy Court
   (a) approving the Disclosure Statement as containing adequate information required under section
   1125 of the Bankruptcy Code, and (b) authorizing the use of the Disclosure Statement for soliciting
   votes on the Plan.

                    Distribution Reserve means any reserve established by the Litigation and
   Distribution Trustee on account of Contested Claims of any Litigation and Distribution Trust
   Beneficiary which, if Allowed, would entitle such Litigation and Distribution Trust Beneficiary to
   a Plan Distribution.

                   Effective Date means a date selected by the Plan Proponents jointly which shall
   be a Business Day that is no later than three (3) days after all of the conditions specified in Section
   11.2 have been satisfied or waived in accordance with Section 11.3 of the Plan.

                     Equity Interest means (i) any outstanding ownership interest in any of the
   Debtor, including, without limitation, interests evidenced by common or preferred stock,
   membership interests, options, stock appreciation rights, restricted stock, restricted stock units or
   their equivalents, or other rights to purchase or otherwise receive any ownership interest in the


                                                     5
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 9 of
                                           55


   Debtor and any right to payment or compensation based upon any such interest, whether or not
   such interest is owned by the holder of such right to payment or compensation, and (ii) any Claim
   against the Debtor that is subordinated and has the same priority as common or preferred stock by
   operation of the Bankruptcy Code or any order entered by the Bankruptcy Court.

                  Estate means the estate of the Debtor created under section 541 of the
   Bankruptcy Code.

                     Estate Cash means all Cash of the Debtor and the Estate as of the Effective Date
   remaining after payment (or reserve for payment) of all Unclassified Claims as set forth in Article
   II of the Plan and Allowed Class 1 Claims as set forth in Article III of the Plan.

                      Exculpated Parties means all Persons that are or were at any time on or after the
   Petition Date, and whether or not any such Person currently retains such capacity or position, (i)
   the Debtor; (ii) the Committee or a member of the Committee, solely in its capacity as a Committee
   member; (iii) Professional Persons, to the extent such parties are or were acting in such capacity
   on behalf of any of the Persons identified in (i) or (ii) above on or after the Petition Date; and (iv)
   the Indenture Trustee.

                     Fee Application means an application for allowance and payment of a Fee
   Claim.

                     Fee Claim means a Claim of a Professional.

                      Final Order means an order or judgment of the Bankruptcy Court (or any other
   court or adjudicative body of competent jurisdiction) entered on the docket of such court, which
   has not been reversed, vacated or stayed and as to which (a) the time to appeal, petition for
   certiorari or move for a new trial, reargument or rehearing has expired and as to which no appeal,
   petition for certiorari, motion for a new trial, reargument or rehearing shall then be pending, or (b)
   if an appeal, writ of certiorari, new trial, reargument or rehearing thereof has been sought, such
   order or judgment of the Bankruptcy Court (or any other court or adjudicative body) shall have
   been affirmed by the highest court to which such order was appealed, or certiorari shall have been
   denied or resulted in no modification of such order, and the time to take any further appeal, petition
   for certiorari or move for a new trial, reargument or rehearing shall have expired; provided,
   however, no order or judgment shall fail to be a Final Order solely because of the possibility that
   a motion pursuant to section 502(j) of the Bankruptcy Code, Rule 59 or Rule 60 of the Federal
   Rules of Civil Procedure or Bankruptcy Rule 9024 may be filed with respect to such order.

                   First Round Investment means the $5,000,000 in Cash, held in an escrow
   account by the Debtor’s bankruptcy counsel pursuant to the FRI Escrow Agreement, provided for
   purposes of Plan Distributions and future business operations of the Reorganized Debtor.

                     First Round Investors means that Persons who will fund the First Round
   Investment.

                     FNBC means First NBC Bank Holding Company.



                                                     6
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 10 of
                                           55


                  FRI Escrow Agreement means that certain agreement between the Debtor, the
   First Round Investors and the Committee governing use and availability of the First Round
   Investment, which shall be substantially in the form filed with the Bankruptcy Court as a Plan
   Document.

                    General Bar Date means October 20, 2017, the general deadline to file proofs of
   claim in the Chapter 11 Case (or November 7, 2017, with respect to governmental units)
   established by the General Bar Date Order.

                    General Unsecured Claim means any Claim against the Debtor, including any
   Bondholder Claim, which is not an Administrative Expense Claim (including Fee Claims), a fee
   payable pursuant to section 1930 of title 28 of the United States Code, a Priority Tax Claim, an
   Insured Claim, or a Priority NQDC Claim, and shall not include Disallowed Claims.

                   Indenture means that certain Indenture by and between U.S. Bank National
   Association, as Indenture Trustee, and FNBC, as Issuer, dated as of February 18, 2015, as
   amended.

                   Indenture Trustee means U.S. Bank National Association, as Indenture Trustee,
   under the Indenture.

                    Insider means a Person that would fall within the definition ascribed to such term
   in section 101(31) of the Bankruptcy Code.

                    Insurance Policies means, collectively, any policies of insurance coverage of any
   kind (including any and all amendments, endorsements, renewals, and extensions thereof) that at
   any time belonged or belong to or included or include the Debtor as a named insured, additional
   insured, or beneficiary, including, without limitation, the D&O Policies.

                     Internal Revenue Code means the Internal Revenue Code of 1986, as amended,
   codified at title 26 of the United States Code, together with any applicable rulings, regulations
   (including temporary and proposed regulations) promulgated thereunder, judicial decisions, and
   notices, announcements and other releases of the United States Treasury Department or the IRS.

                    IRS means the Internal Revenue Service.

                    Legacy Subordinated Notes means those certain subordinated notes issued by
   FNBC on February 18, 2015 in a private placement offering in the aggregate principal amount of
   $60 million, with a maturity date of February 18, 2025 and bearing interest at a rate of 5.75% per
   annum, some or all of which were subsequently exchanged for identical new notes, registered
   under the Securities Act and generally not subject to transfer restrictions, all as more fully
   described in FNBC’s filing of Form S-4 Registration Statement under the Securities Act on August
   18, 2015.

                   Litigation and Distribution Trust means the trust established pursuant to Article
   VII of the Plan.



                                                    7
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 11 of
                                           55


                     Litigation and Distribution Trust Agreement means the agreement, in a form
   reasonably acceptable to the Debtor and the Committee, to be dated as of the Effective Date
   establishing the terms and conditions of the Litigation and Distribution Trust, which shall be
   substantially in the form filed with the Bankruptcy Court as a Plan Document.

                       Litigation and Distribution Trust Assets means the Debtor’s and the Estate’s
   right, title and interest in the Estate Cash, the Avoidance Actions, Tort Claims and the proceeds of
   any Insurance Policies applicable thereto, any objections to Priority Tax Claims and Class 1 and
   Class 2 Claims, and, any other Cause of Action not related to or affecting the Tax Assets.

                     Litigation and Distribution Trust Beneficiaries means all individuals and entities
   entitled to a Plan Distribution from the Litigation and Distribution Trust.

                    Litigation and Distribution Trust Expenses means all reasonable costs and
   expenses incurred on or after the Effective Date by the Litigation and Distribution Trustee and the
   Oversight Committee associated with the implementation and administration of the Litigation and
   Distribution Trust and the Plan.

                     Litigation and Distribution Trust Indemnified Parties has the meaning set forth
   in Section 7.7 of the Plan.

                    Litigation and Distribution Trustee means the trustee (and any successor trustee)
   selected to serve trustee pursuant to Article VII of the Plan and under the Litigation and
   Distribution Trust Agreement. The identity of the initial trustee shall be filed with the Bankruptcy
   Court as a Plan Document no later than three (3) Business Days after entry of the Bankruptcy
   Court’s order approving the adequacy of the Disclosure Statement.

                     Person means an individual, corporation, partnership, limited liability company,
   limited liability partnership, joint stock company, joint venture, trust, estate, unincorporated
   association, unincorporated organization, or any government, governmental entity, or political
   subdivision, department, agency, or instrumentality thereof, or any other entity.

                   Petition Date means May 11, 2017, the date on which the Debtor commenced
   the Chapter 11 Case.

                    Plan means the Joint Chapter 11 plan for the Debtor filed in the Chapter 11 Case,
   including all supplements, appendices and schedules hereto, either in their present form or as same
   may be amended, supplemented or otherwise modified from time to time in accordance with the
   Bankruptcy Code and the terms hereof.

                     Plan Distribution means the payment or distribution under the Plan of Cash,
   assets, securities or instruments evidencing an obligation under the Plan to the holder of an
   Allowed Claim or Allowed Equity Interest.

                    Plan Distribution Date means (i) if a Claim or Equity Interest is Allowed on the
   Effective Date, a date that is as soon as reasonably practicable after the Effective Date, or (ii) if



                                                     8
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 12 of
                                           55


   such Claim or Equity Interest is not Allowed on the Effective Date, a date that is as soon as
   reasonably practicable after the date such Claim or Equity Interest becomes Allowed.

                    Plan Documents means the compilation of documents and forms of documents,
   schedules and exhibits to the Plan that aid in effectuating the Plan as specifically identified as such
   therein and filed with the Bankruptcy Court as specified in Section 1.4 of the Plan including,
   without limitation, the Litigation and Distribution Trust Agreement. Plan Documents shall be filed
   in the record of the Bankruptcy Case no later than five (5) calendar days in advance of the
   Confirmation hearing.

                     Plan Proponents means the Debtor and the Committee (each, a “Plan
   Proponent”).

                    Priority NQDC Claim means any Claim to the extent such Claim is entitled to
   priority in right of payment under section 507(a)(5) of the Bankruptcy Code, other than
   Administrative Expense Claims and Priority Tax Claims.

                     Priority Tax Claim means any secured or unsecured Claim of a governmental
   unit of the kind entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the
   Bankruptcy Code.

                    Professional means a Person retained or to be compensated for services rendered
   or costs incurred on or after the Petition Date and on or prior to the Effective Date pursuant to
   sections 327, 328, 329, 330, 331, 503(b), or 1103 of the Bankruptcy Code in the Chapter 11 Case.

                    Pro Rata Share means the proportion that an Allowed Claim (in the full amount
   of such Claim) or an Allowed Equity Interest in a particular Class bears to the aggregate amount
   of all Allowed Claims or Allowed Equity Interests in such class, including Contested Claims, but
   excluding Disallowed Claims, (a) as calculated by the Litigation and Distribution Trustee or
   Debtor, as applicable; or (b) as determined or estimated by the Bankruptcy Court.

                     Reorganized Debtor means the Debtor after the occurrence of the Effective Date.

                    Schedules means, unless otherwise stated, the schedules of assets and liabilities
   and list of Equity Interests and the statements of financial affairs filed by the Debtor with the
   Bankruptcy Court, as required by section 521 of the Bankruptcy Code and in conformity with the
   Official Bankruptcy Forms of the Bankruptcy Rules, as such schedules and statements have been
   or may be amended or supplemented by the Debtor from time to time in accordance with
   Bankruptcy Rule 1009.

                     Securities Act means the Securities Act of 1933, 15 U.S.C. §§ 77a, et seq.

                    Senior Debt Instrument means any debt instrument issued by the Reorganized
   Debtor pursuant to or in connection with the implementation of the Plan, which (a) ranks equally
   in priority only with the Exit Facility; (b) is senior in rank to all other indebtedness of the Debtor
   or Reorganized Debtor; (c) has a maturity date of the 5 th anniversary of issuance; (d) bears interest
   at a rate of 5% per annum; and, (e) is payable in quarterly installments commencing on the first


                                                     9
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 13 of
                                           55


   business day of the fourth quarter following the Plan Distribution Date, which quarterly payments
   may vary, but in no event shall they be in an amount less than the respective quarterly payment
   that would be due as calculated on a 10-year amortization schedule at 5% interest.

                  Series D Preferred means 37,935 shares of Series D Preferred Stock issued on
   August 4, 2011 by FNBC to U.S. Department of the Treasury under the Small Business Lending
   Fund program.

                   Series E Preferred means 1,725 shares of Series E Preferred Stock issued on
   April 27, 2017 by FNBC to certain members of the FNBC Board of Directors in accordance with
   FNBC’s amendment to the articles of incorporation dated April 25, 2017.

                    SPV1 means the Special Purpose Vehicle established by the First Round
   Investors to acquire the SPV Claim Rights from any Bondholder electing (or deemed to be
   electing) the Cash Option under Plan Section 3.3.2(iii)(a).

                    SPV2 means the Special Purpose Vehicle established by the First Round
   Investors to acquire the Series D Preferred from any holder of Class 3 Equity Interests electing (or
   deemed to be electing) the Cash Option under Plan Section 3.3.3(i).

                    SPV Claim Rights means all rights, title and interests in an Allowed Bondholder
   Claim except for any rights of the Bondholder to receive its Pro Rata Share of the Litigation and
   Distribution Trust Assets under Section 3.3.2(ii) and Cash under Plan Section 3.3.2(iii)(a).

                     Subordinated Debt 1 means debt issued by the Debtor or Reorganized Debtor
   that is subordinate only to the Senior Debt Instruments and Exit Facility; and, is comprised
   exclusively of (a) Subordinated Instruments 1 issued to holders of Class 2 Claims that have elected
   the Debt Option; (b) SPV Claim Rights; and, (c) debt issued in exchange for Series D Preferred.

                    Subordinated Instrument 1 shall mean any Subordinated Debt 1 instrument
   issued by the Reorganized Debtor pursuant to the Plan, which shall: (a) bear interest at a rate of
   5% per annum, (b) have a maturity date of the 10th anniversary of issuance, and (c) be payable in
   quarterly installments commencing on the first business day of the fourth quarter following the
   Plan Distribution Date, which quarterly payments may vary, but in no event shall they be in an
   amount less than the amount of interest accrued.

                   Tax Assets means any tax attributes of the Debtor, including tax credit
   carryforwards and net operating loss carryforwards.

                     Tort Claims means any and all claims of the Debtor based on any tort, including,
   but not limited to D&O Claims.

                    Voting Deadline means the deadline established by an Order of the Bankruptcy
   Court for voting to accept or reject the Plan.

       BY ORDER DATED __________, 2019 (THE “DISCLOSURE STATEMENT
   ORDER”), THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT


                                                   10
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 14 of
                                           55


   OF LOUISIANA (THE “BANKRUPTCY COURT”) APPROVED THE DISCLOSURE
   STATEMENT (THE “DISCLOSURE STATEMENT”) RELATING TO THE CHAPTER 11
   PLAN FOR FIRST NBC BANK HOLDING COMPANY (THE “PLAN”).

        THIS DISCLOSURE STATEMENT INCLUDES AND DESCRIBES THE PLAN, A
   COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT “A”, FILED BY FIRST NBC BANK
   HOLDING COMPANY AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
   (THE “PLAN PROPONENTS”). WHILE       CLASS 1, CLASS 4 AND CLASS 5 ARE
   UNIMPAIRED AND DEEMED TO HAVE ACCEPTED THE PLAN, CLASS 2 AND CLASS 3
   ARE IMPAIRED AND ENTITLED TO VOTE ON THE PLAN. ACCORDINGLY, THE PLAN
   PROPONENTS ARE SOLICITING ACCEPTANCES OF THE PLAN FROM THE HOLDERS
   OF ALL CLAIMS IN CLASS 2 AND CLASS 3.

        THE PLAN PROPONENTS BELIEVE THAT THE PLAN IS IN THE BEST INTEREST
   OF AND PROVIDES THE HIGHEST AND MOST EXPEDITIOUS RECOVERIES TO
   HOLDERS OF CLAIMS AND EQUITY INTERESTS. ALL HOLDERS OF CLAIMS
   ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN ARE URGED TO VOTE IN
   FAVOR OF THE PLAN.

          TO BE COUNTED, YOUR BALLOT MUST BE DULY COMPLETED, EXECUTED
   AND RECEIVED BY ___:___ _.M., PREVAILING CENTRAL TIME, ON ____________,
   2019 (THE “VOTING DEADLINE”). FOR THE AVOIDANCE OF DOUBT, THE DEBTOR
   RESERVES THE RIGHT TO OBJECT TO CLAIMS AFTER THE VOTING DEADLINE.
   MOREOVER, FOR THE AVOIDANCE OF DOUBT, IT IS POSSIBLE THAT HOLDERS OF
   CLAIMS, INCLUDING UNSECURED CLAIMS THAT DO NOT APPEAR ON THE
   DEBTOR’S SCHEDULES AND ARE NOT ALLOWED CLAIMS, WILL NOT RECEIVE A
   DISTRIBUTION ON ACCOUNT OF SUCH CLAIMS UNTIL THE EXPIRATION OF THE
   TIME PERIOD WITHIN WHICH CLAIM OBJECTIONS MUST BE FILED AS REFERENCED
   IN THE PLAN.

                                     II.
             NOTICE TO HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE
                                    PLAN

          The purpose of this Disclosure Statement is to enable you, as a creditor whose Claim is
   impaired under the Plan, to make an informed decision in exercising your right to accept or reject
   the Plan.

        THIS DISCLOSURE STATEMENT CONTAINS IMPORTANT INFORMATION
   THAT MAY BEAR UPON YOUR DECISION TO ACCEPT OR REJECT THE PLAN.
   PLEASE READ THIS DOCUMENT WITH CARE.

        PLAN SUMMARIES AND STATEMENTS MADE IN THIS DISCLOSURE
   STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE
   PLAN AND THE EXHIBITS ANNEXED TO THE PLAN. THE STATEMENTS
   CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE
   DATE HEREOF, AND THERE CAN BE NO ASSURANCE THAT THE STATEMENTS



                                                  11
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 15 of
                                           55


   CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER THE DATE
   HEREOF. DELIVERY OF THIS DISCLOSURE STATEMENT AFTER THE DATE
   HEREOF DOES NOT IMPLY THAT THERE HAS BEEN NO CHANGE IN
   INFORMATION SET FORTH HEREIN SINCE THAT DATE. THE PROPONENTS
   HAVE NO DUTY TO, AND EXPRESSLY DISCLAIM ANY OBLIGATION TO, UPDATE
   OR ALTER ANY FORWARD-LOOKING STATEMENTS WHETHER AS A RESULT OF
   NEW INFORMATION, FUTURE EVENTS OR OTHERWISE, UNLESS OTHERWISE
   ORDERED TO DO SO BY THE BANKRUPTCY COURT. IN THE EVENT OF ANY
   CONFLICT BETWEEN THE DESCRIPTIONS SET FORTH IN THIS DISCLOSURE
   STATEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL
   GOVERN.

         THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
   WITH SECTION 1125 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE
   3016(b) AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL OR STATE
   SECURITIES LAW OR OTHER NON-BANKRUPTCY LAW. THIS DISCLOSURE
   STATEMENT HAS NEITHER BEEN APPROVED NOR DISAPPROVED BY THE
   SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), NOR HAS THE SEC
   PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS
   CONTAINED HEREIN. PERSONS OR ENTITIES TRADING IN OR OTHERWISE
   PURCHASING, SELLING OR TRANSFERRING CLAIMS OF THE DEBTOR SHOULD
   EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE
   PURPOSE FOR WHICH THEY WERE PREPARED.

        CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT,
   INCLUDING ANY FINANCIAL INFORMATION, ILLUSTRATIVE CREDITOR
   RECOVERIES AND OTHER FORWARD-LOOKING STATEMENTS, ARE BASED, AT
   LEAST IN PART, ON ESTIMATES AND ASSUMPTIONS. THERE CAN BE NO
   ASSURANCE THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL
   OUTCOMES. MOREOVER, THE DEBTOR RESERVES ALL RIGHTS TO ASSERT
   THAT THE ALLOCATION OF VALUE MAY BE DIFFERENT.

        NO REPRESENTATIONS CONCERNING THE DEBTOR’S FINANCIAL
   CONDITION OR ANY ASPECT OF THE PLAN ARE AUTHORIZED BY THE DEBTOR
   OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT. ANY
   REPRESENTATIONS OR INDUCEMENTS MADE TO SECURE YOUR ACCEPTANCE
   OR REJECTION THAT ARE OTHER THAN AS CONTAINED IN OR INCLUDED
   WITH THIS DISCLOSURE STATEMENT SHOULD NOT BE RELIED UPON BY YOU
   IN ARRIVING AT YOUR DECISION.

       THE FINANCIAL INFORMATION CONTAINED HEREIN, UNLESS
   OTHERWISE INDICATED, IS UNAUDITED. MOREOVER, BECAUSE OF THE
   DEBTOR’S FINANCIAL DIFFICULTIES, AS WELL AS THE COMPLEXITY OF THE
   DEBTOR’S FINANCIAL MATTERS, THE BOOKS AND RECORDS OF THE DEBTOR,
   UPON WHICH THIS DISCLOSURE STATEMENT IN PART IS BASED, MAY BE
   INCOMPLETE OR INACCURATE. HOWEVER, REASONABLE EFFORT HAS BEEN
   MADE TO ENSURE THAT ALL SUCH INFORMATION IS FAIRLY PRESENTED.


                                          12
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 16 of
                                           55



        THE STEFFES FIRM, LLC ("STEFFES") IS GENERAL BANKRUPTCY
   COUNSEL TO THE DEBTOR. STEFFES HAS RELIED UPON INFORMATION
   PROVIDED BY THE DEBTOR IN CONNECTION WITH PREPARATION OF THIS
   DISCLOSURE STATEMENT. ALTHOUGH STEFFES HAS PERFORMED CERTAIN
   LIMITED DUE DILIGENCE IN CONNECTION WITH THE PREPARATION OF THIS
   DISCLOSURE STATEMENT, STEFFES HAS NOT INDEPENDENTLY VERIFIED ALL
   OF THE INFORMATION CONTAINED HEREIN.

        THE CONTENTS OF THIS DISCLOSURE STATEMENT SHOULD NOT BE
   CONSTRUED AS LEGAL, BUSINESS OR TAX ADVICE. EACH CREDITOR OR
   INTEREST HOLDER SHOULD CONSULT HIS OR HER OWN LEGAL COUNSEL AND
   ACCOUNTANT AS TO LEGAL, TAX AND OTHER MATTERS CONCERNING HIS OR
   HER CLAIM.

         AS TO ANY CONTESTED MATTERS, ADVERSARY PROCEEDINGS, OTHER
   ACTIONS OR THREATENED ACTIONS, THE DISCLOSURE STATEMENT SHALL
   NOT CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR
   LIABILITY, STIPULATION, OR WAIVER, BUT RATHER AS A STATEMENT MADE
   IN SETTLEMENT NEGOTIATIONS. THE DISCLOSURE STATEMENT SHALL NOT
   BE ADMISSIBLE IN ANY NON-BANKRUPTCY PROCEEDING NOR SHALL IT BE
   CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR OTHER
   LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS AGAINST, OR
   EQUITY INTERESTS IN, THE DEBTOR IN THIS CHAPTER 11 CASE.

          On _________, 2019, after notice and a hearing, the Bankruptcy Court entered the
   Disclosure Statement Order pursuant to section 1125 of the Bankruptcy Code, finding that the
   Disclosure Statement contains information of a kind, and in sufficient detail, adequate to enable a
   hypothetical, reasonable investor typical of holders of the solicited classes of Claims against the
   Debtor to make an informed judgment with respect to the acceptance or rejection of the Plan.
   APPROVAL OF THIS DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT
   DOES NOT CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT OF
   THE FAIRNESS OR MERITS OF THE PLAN OR OF THE ACCURACY OR
   COMPLETENESS OF THE INFORMATION CONTAINED IN THIS DISCLOSURE
   STATEMENT.

           Each holder of a Claim entitled to vote to accept or reject the Plan should read this
   Disclosure Statement and the Plan in their entirety before voting. No solicitation of votes to accept
   or reject the Plan may be made except pursuant to this Disclosure Statement and section 1125 of
   the Bankruptcy Code. Except for the Debtor and certain of the Professional Persons the Debtor
   has retained, no person has been authorized to use or promulgate any information concerning the
   Debtor, its business, or the Plan other than the information contained in this Disclosure Statement
   and if given or made, such information may not be relied upon as having been authorized by the
   Debtor. You should not rely on any information relating to the Debtor, its business, or the Plan
   other than that contained in this Disclosure Statement, the exhibits hereto, and the Plan itself.




                                                    13
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 17 of
                                           55


           After carefully reviewing this Disclosure Statement, including the attached exhibits, please
   indicate your acceptance or rejection of the Plan by voting in favor of or against the Plan on the
   enclosed ballot (the “Ballot”) and return the same to the address set forth on the Ballot, in the
   enclosed, postage prepaid, return envelope so that it will be actually received by the Debtor’s
   counsel, The Steffes Firm, LLC, 13702 Coursey Blvd., Bldg. 3, Baton Rouge, Louisiana 70817,
   Attn: Barbara B. Parsons, no later than the Voting Deadline. All votes to accept or reject the Plan
   must be cast by using the appropriate ballot. Votes which are cast in any other manner will not be
   counted. All ballots must be actually received by the Debtor’s counsel no later than
   _________, 2019 at __:__ _.m., prevailing Central Time. For detailed voting instructions and
   the name, address and phone number of the person you may contact if you have questions
   regarding the voting procedures, see the Disclosure Statement Order attached hereto as
   Exhibit “B”.

          DO NOT RETURN ANY OTHER DOCUMENTS WITH YOUR BALLOT.

          You may be bound by the Plan if it is accepted by the requisite holders of Claims even if
   you do not vote to accept the Plan, or if you are the holder of an unimpaired Claim.

        THE PLAN CONTAINS BROAD RELEASES AND INJUNCTIONS THAT WILL
   AFFECT YOUR RIGHTS AS DESCRIBED IN SECTION VIII (D) OF THIS
   DISCLOSURE STATEMENT AND ARTICLE VIII OF THE PLAN. THESE RELEASES
   AND INJUNCTIONS INCLUDE, AMONG OTHERS: (I) A PERMANENT INJUNCTION
   OF THE COMMENCEMENT OF ACTIONS AND THE PERFECTION OR
   ENFORCEMENT OF JUDGMENTS AND ENCUMBRANCES AGAINST THE DEBTOR
   AND ITS ESTATE BY ANY ENTITY; (II) A RELEASE AND EXCULPATION OF
   CERTAIN “EXCULPATED PARTIES” WITH RESPECT TO, AMONG OTHER
   THINGS, THE CHAPTER 11 CASE AND THE PLAN; AND (III) A PERMANENT
   INJUNCTION OF ANY ACTION AGAINST ANY “EXCULPATED PARTY” RELATED
   TO ANY CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF
   ACTION, INTEREST, OR REMEDY RELEASED OR TO BE RELEASED PURSUANT
   TO THE PLAN.

          Pursuant to section 1128 of the Bankruptcy Code, the Bankruptcy Court has
   scheduled a hearing to consider confirmation of the Plan (the “Confirmation Hearing”) for
   _________________, 2019 at __: _.m., prevailing Central Time, before the Honorable
   Elizabeth Magner, United States Bankruptcy Court for the Eastern District of Louisiana.
   The Bankruptcy Court has directed that objections, if any, to confirmation of the Plan be
   filed and served on or before _________________, 2019 at __:__ _.m., prevailing Central
   Time, in the manner described in the Disclosure Statement Order attached hereto as Exhibit
   “B”.

       THE PLAN PROPONENTS SUPPORT CONFIRMATION OF THE PLAN AND
   URGE ALL HOLDERS OF IMPAIRED CLAIMS TO ACCEPT THE PLAN.




                                                   14
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 18 of
                                           55


                                            III.
                                  EXPLANATION OF CHAPTER 11

   A.     Overview of Chapter 11

           Chapter 11 is the principal reorganization chapter of the Bankruptcy Code pursuant to
   which a debtor may reorganize its business for the benefit of its creditors, equity holders and other
   parties in interest. The Debtor commenced this chapter 11 case, captioned In re First NBC Bank
   Holding Company, Case No. 17-11213 (the “Chapter 11 Case”), with the filing of voluntary
   petition (the “Petition”) for relief under chapter 11 of the Bankruptcy Code on May 11, 2017 (the
   “Petition Date”).

          The commencement of a chapter 11 case creates an estate comprised of all the legal and
   equitable interests of a debtor in property as of the date the petition is filed. Sections 1101, 1107
   and 1108 of the Bankruptcy Code provide that a debtor may continue to operate its business and
   remain in possession of its property as a “debtor in possession” unless the bankruptcy court orders
   the appointment of a trustee. In the Chapter 11 Case, the Debtor has remained in possession of its
   property and continued to operate its business as a debtor in possession.

           The filing of a chapter 11 petition triggers the automatic stay provisions of the Bankruptcy
   Code. Section 362 of the Bankruptcy Code provides, among other things, for an automatic stay of
   all attempts by creditors or other third parties to collect prepetition claims from the debtor or
   otherwise interfere with its property or business. Exempted from the automatic stay are
   governmental authorities seeking to exercise regulatory or policing powers. Except as otherwise
   ordered by the bankruptcy court, the automatic stay remains in full force and effect until the
   effective date of a confirmed chapter 11 plan.

   B.     Chapter 11 Plan

           A chapter 11 plan may provide anything from a complex restructuring of a debtor’s
   business and its related obligations to a simple liquidation of a debtor’s assets. In either event,
   upon confirmation of the plan, the plan becomes binding on a debtor and all of its creditors and
   equity holders, and the prior obligations owed by the debtor to such parties are compromised and
   exchanged for the obligations specified in the plan. For a description of key components of the
   Plan, see “Overview of the Plan,” below.

           After a chapter 11 plan has been filed, the holders of impaired claims against and equity
   interests in a debtor are permitted to vote to accept or reject the plan. Before soliciting acceptances
   of the proposed plan, section 1125 of the Bankruptcy Code requires the debtor to prepare and file
   a disclosure statement containing adequate information of a kind, and in sufficient detail, to enable
   a hypothetical reasonable investor to make an informed judgment about the plan. This Disclosure
   Statement is presented to holders of impaired claims against the Debtor to satisfy the
   requirements of section 1125 of the Bankruptcy Code in connection with the solicitation of
   votes on the Plan.




                                                     15
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 19 of
                                           55


   C.     Confirmation of a Chapter 11 Plan

           If all classes of claims and equity interests accept or are deemed to accept a chapter 11
   plan, the bankruptcy court may confirm the plan if the bankruptcy court independently determines
   that the requirements of section 1129(a) of the Bankruptcy Code have been satisfied. See
   “Confirmation and Consummation Procedures – Confirmation of the Plan,” below. The Debtor
   believes that the Plan satisfies all the applicable requirements of section 1129(a) of the
   Bankruptcy Code.

           Chapter 11 of the Bankruptcy Code does not require that each holder of a claim or interest
   in a particular class vote in favor of a plan for the bankruptcy court to determine that the class has
   accepted the plan. See “Confirmation and Consummation Procedures.”

           In addition, classes of claims or equity interests that are not “impaired” under a chapter 11
   plan are conclusively presumed to have accepted the plan and thus are not entitled to vote.
   Furthermore, classes that are to receive no distribution under the plan are conclusively deemed to
   have rejected the plan. See “Confirmation and Consummation Procedures.” Accordingly,
   acceptances of a plan will generally be solicited only from those persons who hold claims or equity
   interests in an impaired class. Class 1 is not impaired under the Plan, and the holders of Claims in
   Class 1 are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
   Bankruptcy Code and are not entitled to vote to accept or reject the Plan. Class 2 and Class 3 are
   impaired under the Plan, and the holders of Claims in Class 2 and Class 3 are entitled to vote to
   accept or reject the Plan. Class 4 and Class 5 are unimpaired and the holders of equity interests in
   Class 4 and Class 5 are conclusively presumed to have accepted the Plan pursuant to section
   1126(f) of the Bankruptcy Code and are not entitled to vote to accept or reject the Plan.

            In general, a bankruptcy court also may confirm a chapter 11 plan even though fewer than
   all the classes of impaired claims against and equity interests in a debtor accept such plan. For a
   chapter 11 plan to be confirmed, despite its rejection by a class of impaired claims or equity
   interests, the plan must be accepted by at least one class of impaired claims (determined without
   counting the vote of insiders) and the proponents of the plan must show, among other things, that
   the plan does not “discriminate unfairly” and that the plan is “fair and equitable” with respect to
   each impaired class of claims or equity interests that has not accepted the plan. See “Confirmation
   and Consummation Procedures – Cramdown.”

                                             IV.
                                     OVERVIEW OF THE PLAN

           The following is a summary of the treatment of Claims and Equity Interests under the Plan.
   It is qualified in its entirety by reference to the full text of the Plan, which is attached to this
   Disclosure Statement as Exhibit “A”. In addition, see “The Chapter 11 Plan” section of this
   Disclosure Statement. For estimates regarding potential claim amounts and amounts available for
   distribution under the Plan, see the Liquidation Analysis attached to this Disclosure Statement as
   Schedule 1.

         The claim amounts set forth below are based on information contained in the Debtor’s
   Schedules and filed proofs of claim, and reflect what the Debtor believes to be reasonable estimates



                                                    16
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 20 of
                                           55


   of the likely resolution of outstanding disputed Claims. The amounts utilized may differ from the
   outstanding filed claims amounts.

           The following chart summarizes treatment of unclassified and classified Claims and Equity
   Interests under the Plan:

                             Administrative Expense and Priority Tax Claims

                           Claims1                                                   Treatment
    Administrative Expense Claims                               Except to the extent any Person entitled to payment of
                                                                an Allowed Administrative Expense Claim has received
                                                                payment on account of such Claim prior to the Effective
                                                                Date or agrees to a different treatment, on the Plan
                                                                Distribution Date, each holder of an Allowed
                                                                Administrative Expense Claim shall receive, in full
                                                                satisfaction if its Allowed Administrative Expense
                                                                Claim, Cash in an amount equal to the amount of such
                                                                Allowed Administrative Expense Claim; provided, that
                                                                such treatment shall not provide a return to such holder
                                                                having a present value as of the Effective Date in excess
    Estimated Allowed Claims:                                   of such holder’s Allowed Administrative Expense
    Estimated Recovery Percentage: 100%                         Claim.

    Priority Tax Claims                                         On the Plan Distribution Date, each holder of an
                                                                Allowed Priority Tax Claim shall receive in full
                                                                satisfaction of such Allowed Priority Tax Claim
                                                                payment (a) in Cash equal to the amount of such
                                                                Allowed Claim; (b) a lesser amount in one Cash
                                                                payment as may be agreed upon in writing by such
                                                                holder; or (c) such other treatment as may be agreed
                                                                upon in writing by such holder; provided, that such
                                                                agreed upon treatment may not provide such holder with
                                                                a return having a present value as of the Effective Date
                                                                that is greater than the amount of such holder’s Allowed
    Estimated Allowed Claims: $0                                Priority Tax Claim or that is less favorable than the
    Estimated Recovery Percentage: 100%                         treatment provided to the most favored General
                                                                Unsecured Claims under the Plan.

                                           Claims and Equity Interests

                           Classes                                                   Treatment

    Class 1 – Priority NQDC Claims                              Each holder of an Allowed Priority NQDC Claim
                                                                against the Debtor shall be unimpaired under the Plan
    Unimpaired – deemed to accept                               and, pursuant to section 1124 of the Bankruptcy Code,
                                                                all legal, equitable and contractual rights of each holder
                                                                of an Allowed Priority NQDC Claim with respect to


           1
              Administrative Claims and Tax Claims are treated in accordance with section 1129(a) (9) of the Bankruptcy
   Code. Pursuant to section 1123(a) (1) of the Bankruptcy Code, such Claims are not designated as classes of Claims
   for the purposes of the Plan.



                                                           17
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 21 of
                                           55


                                                            such Claim shall remain unaltered, except as provided
                                                            in sections 1124(2)(A)-(E) of the Bankruptcy Code, and
                                                            such holder of an Allowed Priority NQDC Claim shall
                                                            be paid Cash in an amount equal to its Allowed Priority
    Estimated Allowed Claims: $83,121                       NQDC Claim on the Plan Distribution Date.
    Estimated Recovery Percentage: 100%
    Class 2 – Allowed General Unsecured Claims              Each holder of an Allowed Class 2 Claim shall receive
                                                            or be allocated, as applicable, on the Plan Distribution
    Impaired                                                Date, on account of its Allowed Claim:
                                                            (i) Cash in an amount equal to the fees and expenses of
                                                            the Indenture Trustee, which will be paid directly to the
                                                            Indenture Trustee, on account of any such fees and
                                                            expenses, from the Debtor’s available Cash.
                                                            (ii) such holder’s Pro Rata Share of the Litigation and
                                                            Distribution Trust Assets;
                                                            (iii) In addition, such holder shall be entitled to elect one
                                                            of the following alternative Claim treatment options:
                                                                (a) Cash Option - on the Plan Distribution Date, the
                                                            holder shall receive payment in Cash of its Pro Rata
                                                            share of the Aggregate Settlement Amount; or,
                                                                (b) Debt Option - on the Plan Distribution Date, the
                                                            Reorganized Debtor shall issue two new instruments to
                                                            the holder: (a) Senior Debt Instrument with a principal
    Estimated Allowed Claims: $66,405,000
                                                            balance equal to the holder’s Pro Rata share of the
    Estimated Recovery Percentage: 6% +, depending
                                                            Aggregate Settlement Amount; and, (b) Subordinated
        on outcome of litigation/liquidation efforts
                                                            Instrument 1 with a principal amount equal to the
        and election of Claim holders.
                                                            balance of such holder’s Claim.
    Class 3 – Series D Preferred Equity Interests           The holder of Series D Preferred shall be entitled to elect
                                                            one of the following options in full satisfaction of its
    Impaired                                                Equity Interests:
                                                            (i)      Cash Option - on the Plan Distribution Date,
                                                            the holder of Class 3 Equity Interests shall receive
                                                            payment of $250,000 in Cash from the First Round
                                                            Investment; or,
                                                            (ii)     Debt Option - on the Plan Distribution Date,
                                                            the Reorganized Debtor shall repurchase the Series D
                                                            Preferred and issue to such holder a promissory note in
                                                            the principal amount of $37,935,000 (the “Class 3
                                                            Note”), which shall include the following terms: The
                                                            Class 3 Note shall be payable in quarterly installments
                                                            over a 40-year term and bear interest at a rate of 3% per
                                                            annum. For the first 60 quarters of the term of the Class
                                                            3 Note, all interest payable thereunder shall
                                                            automatically accrue and form the principal balance of a
                                                            second Class 3 Note ("PIK Note") issued to such holder.
                                                            The PIK Note shall not bear interest, and shall be
                                                            payable in 120 equal quarterly installments
                                                            contemporaneously with the Class 3 Note. The
                                                            Reorganized Debtor shall issue an additional promissory
                                                            note to represent the PIK Note; and, both the Class 3
                                                            Note and the PIK Note shall be subordinate in rank to
                                                            the Senior Debt Instrument and the Subordinate Debt 1.



                                                       18
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 22 of
                                           55


                                                              The Reorganized Debtor or its assignee shall have the
    Estimated Recovery Percentage: 1% to 100%                 right of first refusal with regard to any non-affiliate
    depending on election of Equity Interest holder.          transfer of the holder’s rights in the Class 3 Note and/or
                                                              PIK Note on the same terms as the proposed transfer.

    Class 4 - Series E Preferred Equity Interests             Holders of Interests in the Debtor shall have left
                                                              unaltered the legal, equitable, and contractual rights to
    Unimpaired - Deemed to accept                             which each such Holder is entitled on account of such
                                                              Interest.
    Class 5 - Equity Interests (common stock)                 Holders of Interests in the Debtor shall have left
                                                              unaltered the legal, equitable, and contractual rights to
    Unimpaired - Deemed to accept                             which each such Holder is entitled on account of such
                                                              Interest.


                                                    V.
                                           GENERAL INFORMATION

           The Debtor is a holding company for First NBC Bank. Prior to its removal from the
   NASDAQ stock exchange on May 18, 2017, as a publicly traded company, FNBC filed certain
   financial, operational and legal information through public disclosures in accordance with
   regulations and guidance required by the Securities and Exchange Commission (“SEC”). The
   documents filed by FNBC with the SEC have been relied upon for purposes of providing historical
   information related to FNBC’s pre-Petition Date operations and organizational structure.

           FNBC was incorporated on May 9, 2006, and headquartered in New Orleans, Louisiana.
   FNBC offered a broad range of financial services through its wholly owned banking subsidiary,
   First NBC Bank, a Louisiana state non-member bank. FNBC’s primary market was the New
   Orleans metropolitan area and the Florida panhandle. FNBC served its customers from its primary
   office located in the Central Business District of New Orleans, 38 full-service branch offices
   located throughout FNBC’s market and a loan production office in Gulfport, Mississippi.

           On April 28, 2017, the Bank was closed by the Louisiana Office of Financial Institutions,
   and the Federal Deposit Insurance Corporation (“FDIC”) was named receiver. At the time of the
   Bank’s closure, FNBC’s principal asset was the capital stock that it owned in the Bank; and, as a
   result of the Bank Closure, FNBC had no remaining material tangible assets. Specifically, after
   the Bank Closure, FNBC held no operating business assets and, thus, no active business operations
   have been conducted since the Bank was closed in April 2017.

   A.      Organizational Structure and Management

           The Bank is the Debtor’s sole subsidiary. The Debtor is governed by its Board of Directors,
   existing on the Petition Date:

                     William D. Aaron, Jr.             Director
                     William M. Carrouche              Director
                     Leander J. Foley, III             Director
                     John F. French                    Director
                     Leon L. Giorgio, Jr.              Vice Chairman
                     Shivan Govindan                   Chairman


                                                         19
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 23 of
                                           55


                  Lawrence Blake Jones           Director
                  Louis V. Lauricella            Director
                  Mark G. Merlo                  Director
                  Dr. Charles C. Teamer          Director
                  Joseph F. Toomy                Director

          Immediately prior to the Petition Date, the Board appointed Mr. Lawrence Blake Jones as
   Chief Restructuring Officer to address the day-to-day affairs of the Debtor during the pendency of
   this Chapter 11 Case. The Board of Directors and the Chief Restructuring Officer have served
   without compensation since commencement of the Chapter 11 Case.

   B.     Employees

          The Debtor has had no employees since the Petition Date.

   C.     Pre-petition Capital Structure

           FNBC’s capital structure consists of one class of common stock and two classes of
   preferred stock. The authorized capital stock of FNBC consists of 100 million shares of common
   stock and 39,660 shares of preferred stock. As of March 31, 2017, FNBC had 19,212,751 shares
   of common stock outstanding which was traded under the symbol “FNBC” on the NASDAQ
   Global Select Market. Additionally, FNBC had 37,925 shares of its Senior Non-Cumulative
   Perpetual Preferred Stock, Series D; and, 1,725 shares of its Non-Cumulative Mandatorily
   Convertible Perpetual Stock, Series E outstanding as of that date.

           On the Petition Date, the Bankruptcy Court granted an order establishing notice, hearing
   and sell-down procedures for trading in equity securities and claims against FNBC’s estate (the
   “Trading Order”). The Trading Order provides that any person or entity (as defined in Treas. Reg.
   § 1.382-3(a)) who currently is or becomes a Substantial Shareholder (as defined in paragraph (e)
   of the Trading Order) shall file with the Bankruptcy Court, and serve on counsel to FNBC, a notice
   of such status, on or before the later of (A) 20 calendar days after the effective date of the notice
   of entry of the Trading Order, or (B) 10 calendar days after becoming a Substantial Shareholder.
   Any purchase, sale or other transfer of claims against FNBC or equity securities in FNBC in
   violation of the Trading Order is null and void ab initio.

   D.     Factors That Precipitated the Debtor’s Chapter 11 Filing and Purpose Thereof

           The commencement of this Chapter 11 Case was precipitated by the closure of the Bank
   on April 17, 2017. At the time of the closure, the Bank was the principle asset of FNBC; however,
   at the same time, FNBC’s liabilities exceeded $60 million. Such liability was primarily due to
   Bondholders, some of whom urged the Board of Directors to file this Chapter 11 Case.




                                                    20
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 24 of
                                           55


                                             VI.
                                      THE CHAPTER 11 CASE

   A.     Filing of the Petitions and Debtor in Possession Status

          On May 11, 2017, the Debtor filed the Petition for relief under chapter 11 of the Bankruptcy
   Code. Pursuant to sections 1101, 1107 and 1108 of the Bankruptcy Code, the Debtor operated
   remained in possession of its property as “debtor in possession”, although the Debtor has not
   maintained active business operations since the Petition Date.

   B.     First Day Pleadings and Orders

          On the Petition Date, the Debtor filed a motion seeking entry of an order pursuant to
   sections 105, 362, and 541 of the Bankruptcy Code establishing notice, hearing, and sell-down
   procedures for trading in equity securities and claims against the Debtor’s estate, which motion
   was granted on the same date.

   C.     Employment of Professionals for the Debtor

            Pursuant to employment applications filed with the Bankruptcy Court and subsequent
   orders entered by the Bankruptcy Court, the Debtor has employed the following professionals to
   assist it with the administration of the Chapter 11 Case: (i) The Steffes Firm, LLC, as general
   bankruptcy counsel; (ii) Phelps Dunbar, LLP, as special counsel; (iii) PricewaterhouseCoopers,
   LLP, as certified public accountant; and, (iv) Fenimore, Kay, Harrison & Ford, LLP, as special
   counsel. All professionals retained by the Debtor have been, or will be, paid their allowed fees
   and expenses incurred on behalf of the Debtor pursuant to Orders entered by the Bankruptcy Court
   subject to final approval by the Bankruptcy Court.

   D.     Appointment of the Committee.

           On May 18, 2017, the Office of the United States Trustee appointed the Committee, which
   originally consisted of the following members: (i) Angel Oak Capital Advisors, LLC, (ii)
   Cincinnati Insurance Company, (iii) Cincinnati Life Insurance Company, (iv) Federated Life
   Insurance Company, (v) Federated Mutual Insurance Company, (vi) Federated Service Insurance
   Company, (vii) Hold Co. Opportunities Fund II, LP, and, (viii) U.S. Bank National Association,
   as Indenture Trustee. On May 23, 2017, due to the addition of a member, the Office of the United
   States Trustee reconstituted the Committee, naming the following members: (i) Angel Oak Capital
   Advisors, LLC, (ii) Cincinnati Insurance Company, (iii) Cincinnati Life Insurance Company, (iv)
   Federated Life Insurance Company, (v) Federated Mutual Insurance Company, (vi) Federated
   Service Insurance Company, (vii) Hold Co. Opportunities Fund II, LP, and, (viii) U.S. Bank
   National Association, as Indenture Trustee, and, (ix) Consilio, LLC. The Committee employed
   the law firms of Jeffrey D. Sternklar, LLC and Stewart, Robbins & Brown, LLC to serve as its
   bankruptcy counsel. These professionals have been, or will be, paid their allowed fees and
   expenses incurred in the provision of their services to the Committee pursuant to Orders entered
   by the Bankruptcy Court subject to final approval of the Bankruptcy Court.




                                                   21
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 25 of
                                           55


   E.     Exclusivity

          Pursuant to sections 1121(b) and (c)(3) of the Bankruptcy Code, the Debtor had a certain
   amount of time within which (a) to file its Plan; and (b) to solicit acceptances of its timely filed
   Plan before other parties in interest would be permitted to file plans. However, the time in which
   the Debtor maintained the exclusive right to file a chapter 11 plan has expired.

   F.     Claims Bar Date

          The Bankruptcy Court established the following bar dates: (i) October 20, 2017 as the
   deadline for each person or entity (other than governmental units, as defined in Section 101(27) of
   the Bankruptcy Code) to file proofs of claim for prepetition claims against the Debtor; and (ii)
   November 7, 2017 as the deadline for governmental units to file proofs of claim. The bar date for
   the SEC was subsequently extended until January 8, 2018.

   G.     Administrative Claim Bar Date

            On April 2, 2019, the Bankruptcy Court entered an Order (I) Fixing Bar Date for Filing
   Certain Post-Petition Administrative Expense Claims and (II) Approving the Form and Manner of
   Notice of the Bar Date, which established May 13, 2019 as the deadline for each person or entity
   to file an Administrative Expense Claim.

   H.     Payment of Administrative Expense Claims

           Section 1129(a)(9) of the Bankruptcy Code states that unless the holder of an
   administrative expense claim agrees to a different treatment of such claim, the plan will provide
   that the holder of an administrative expense claim will receive on account of such claim cash equal
   to the allowed amount of such claim. 11 U.S.C. § 1129(a) (9).

           1. General.    Except as provided below for Professionals and to the extent that any entity
   entitled to payment of an Allowed Administrative Expense Claim agrees to a different treatment,
   each holder of an Allowed Administrative Expense Claim, shall be paid in full in Cash on the Plan
   Distribution Date; provided, that such treatment shall not provide a return to such holder having a
   present value as of the Effective Date in excess of such holder’s Allowed Administrative Expense
   Claim. If the Debtor’s records reflect that the holder of an Administrative Expense Claim received
   payments from the Debtor during the ninety (90) days (or in the case of insiders, one (1) year)
   before the Petition Date, that holder’s Claim may not become an Allowed Administrative Expense
   Claim until the holder’s potential preference liability under 11 U.S.C. §547 has been resolved.

           2. Fee Claims of Professionals.     On or before the Effective Date, the Debtor shall
   establish the Administrative Expense and Priority Reserve in the amount of the estimated unpaid
   Fee Claims accrued through the Effective Date (plus all other unpaid Allowed Administrative
   Expense Claims), to be held by Debtor’s counsel until such time as such Fee Claims become
   Allowed Administrative Expense Claims.




                                                   22
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 26 of
                                           55


   I.       Settlement with the FDIC

          On December 19, 2017, the Bankruptcy Court entered an Order Granting Motion for Entry
   of Order Approving Settlement Pursuant to Bankruptcy Rule 9019(a) [Doc. 297] (the “FDIC
   Settlement Order”). The FDIC Settlement Order authorized the Debtor to enter into a settlement
   agreement with the FDIC resolving all pending matters between the parties. The following briefly
   summarizes the Settlement Agreement:2

                       Trust Funds: The NQDC Trust Funds shall be split, with 75% of the Trust Funds
                        ($445,263.63) wired to the Debtor’s bank account, and 25% of the Trust Funds
                        ($148,421.21) wired to the FDIC-R’s bank account, with a corresponding split
                        of the interest accrued since entry of the Reconsideration Order (if any);

                       Zurich Reimbursement Claim: The Reimbursement Claim shall be split, with
                        $1.5 million payable to the Debtor, and the balance remaining in the Zurich
                        Policy;

                       Tax Refunds: The parties agreed that the Tax Refunds belong, in full, to the
                        FDIC-R. The Debtor waives any and all claims to the Tax Refunds on behalf of
                        itself and any of its representatives and successors in interest and its estate, and
                        will take all necessary steps to effectuate the Parties’ agreement with respect to
                        the Tax Refunds, including making any necessary communications with taxing
                        authorities, wiring any Tax Refunds received by the Debtor to the FDIC-R
                        within ten (10) days of receipt, and cooperating with the FDIC-R in any dispute
                        arising in the Bankruptcy Case with respect to the Tax Refunds;

                       FDIC-R Claim: With respect to the proof of claim filed by the FDIC-R, the Tax
                        Benefit Reimbursement Claim shall be allowed in full for all purposes as a
                        general unsecured claim in the principal amount of $3.45 million; and the Catch-
                        all Claim is allowed only with respect to interest on the Tax Benefit
                        Reimbursement Claim, and only to the extent any other general unsecured claims
                        are entitled to interest (together, the “Allowed FDIC-R Claim”). The Allowed
                        FDIC-R Claim shall be entitled to the treatment provided for in any eventual
                        chapter 11 plan filed in this Chapter 11 Case for Allowed General Unsecured
                        Claims;

                       Tax Attributes Usage: The FDIC-R will not oppose or otherwise hinder and will
                        cooperate, including responding to reasonable discovery requests concerning
                        Tax Attributes, with the Debtor or any other party proposing a Chapter 11 Plan
                        in the potential allocation to the estate and preservation of any Tax Attributes
                        available under previously filed tax returns or future tax returns; provided that
                        such allocation does not interfere with the FDIC-R’s ability to recover the Tax

   2
    This summary is qualified in its entirety by the terms of the Settlement Agreement. To the extent of any inconsistency
   between this summary and the Settlement Agreement, the terms of the Settlement Agreement will control. All terms
   not otherwise defined in this paragraph shall be given the meanings ascribed to the Settlement Agreement.



                                                             23
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 27 of
                                           55


                        Refunds, or any loss carry-back to recover additional tax refunds. The Debtor
                        will not oppose or otherwise hinder the FDIC-R’s use of the Tax Refunds, or any
                        loss carry-back to recover additional tax refunds by using or permitting usage of
                        any Tax Attributes;

                       Releases by the FDIC-R and the Debtor. The FDIC-R and the Debtor each will
                        provide a release and waiver of claims as to the above matters, as set forth in the
                        Settlement Agreement. All other rights are reserved; and all other rights not
                        specifically defined by the Settlement Agreement and this Order are reserved.

   J.       Pending Litigation

            As of the date hereof, the only known related, material actions pending are as follows:

           Securities Class Action:

            Eric Kinzler, et al. v. First NBC Bank Holding Company, et al., United States Court of
            Appeals, Fifth Circuit, State of Louisiana, No. 17-30443; On Appeal from the United States
            District Court, Eastern District of Louisiana, Case No. 16-CV-4243.

           Derivative Action:

            Doug Smith, individually and on behalf of First NBC Bank Holding Company v. Ashton J.
            Ryan, et al., United States District Court, Eastern District of Louisiana, Case No. 2:16-CV-
            17001.
                                                    VII.
                                         THE CHAPTER 11 PLAN

           As a result of the Chapter 11 Case and through the Plan, the Debtor submits that creditors
   will obtain a greater recovery under the Plan than any recovery that would be available if the
   Debtor’s Assets were liquidated under chapter 7 of the Bankruptcy Code. The Plan is annexed
   hereto as Exhibit “A” and forms part of this Disclosure Statement. The summary of the Plan set
   forth below is qualified in its entirety by the more detailed provisions set forth in the Plan.

   A.       Treatment of Claims Against and Equity Interests in the Debtor.

           The classes of Claims against and Equity Interests in the Debtor shall be treated under the
   Plan as follows:

                    1       Class 1 – Priority NQDC Claims

          Each holder of an Allowed Priority NQDC Claim shall be unimpaired under the Plan and,
   pursuant to section 1124 of the Bankruptcy Code, all legal, equitable and contractual rights of each
   holder of an Allowed Priority NQDC Claim with respect to such Claim shall remain unaltered,
   except as provided in sections 1124(2)(A)-(E) of the Bankruptcy Code, and such holder of an
   Allowed Priority NQDC Claim shall be paid Cash by the Reorganized Debtor from the Estate Cash
   in an amount equal to its Allowed Priority NQDC Claim on the Plan Distribution Date.


                                                       24
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 28 of
                                           55


                   2       Class 2 – General Unsecured Claims

          Each holder of an Allowed Class 2 Claim shall receive or be allocated, as applicable, on
   the Plan Distribution Date, on account of its Allowed Claim:

                   (i)     Cash in an amount equal to the fees and expenses of the Indenture Trustee,
                           which will be paid directly to the Indenture Trustee, on account of any such
                           fees and expenses, from the Debtor’s available Cash;

                   (ii)    such holder’s Pro Rata Share of the Litigation and Distribution Trust Assets;

                   (iii)   In addition, such holder shall be entitled to elect one of the following
                           alternative Claim treatment options:

                                   (a)    Cash Option - on the Plan Distribution Date, the holder shall
                                   receive payment in Cash of its Pro Rata share of the Aggregate
                                   Settlement Amount

                                   (b)    Debt Option - on the Plan Distribution Date, the Reorganized
                                   Debtor shall issue two new instruments to the holder: (1) Senior
                                   Debt Instrument with a principal balance equal to the holder’s Pro
                                   Rata share of the Aggregate Settlement Amount; and, (2)
                                   Subordinated Instrument 1 with a principal amount equal to the
                                   balance of such holder’s Claim.

                   3       Class 3 – Series D Preferred Equity Interests

           The holder of Series D Preferred shall be entitled to elect one of the following options in

   full satisfaction of its Equity Interests:

                 (i) Cash Option - on the Plan Distribution Date, the holder of Class 3 Equity
                     Interests shall receive payment of $250,000 in Cash from the First Round
                     Investment; or,

                 (ii) Debt Option - on the Plan Distribution Date, the Reorganized Debtor shall
                      repurchase the Series D Preferred and issue to such holder a promissory note in
                      the principal amount of $37,935,000 (the “Class 3 Note”), which shall include
                      the following terms: The Class 3 Note shall be payable in quarterly installments
                      over a 40-year term and bear interest at a rate of 3% per annum. For the first 60
                      quarters of the term of the Class 3 Note, all interest payable thereunder shall
                      automatically accrue and form the principal balance of a second Class 3 Note
                      ("PIK Note") issued to such holder. The PIK Note shall not bear interest, and
                      shall be payable in 120 equal quarterly installments contemporaneously with the
                      Class 3 Note. The Reorganized Debtor shall issue an additional promissory note
                      to represent the PIK Note; and, both the Class 3 Note and the PIK Note shall be
                      subordinate in rank to the Senior Debt Instrument and the Subordinate Debt 1.
                      The Reorganized Debtor or its assignee shall have the right of first refusal with



                                                    25
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 29 of
                                           55


                       regard to any non-affiliate transfer of the holder’s rights in the Class 3 Note
                       and/or PIK Note on the same terms as the proposed transfer.

                   4        Class 4 – Series E Preferred Equity Interests

          Holders of Interests in the Debtor shall have left unaltered the legal, equitable, and
   contractual rights to which each such Holder is entitled on account of such Interest.

                   5        Class 5 – Equity Interests (Common Stock)

          Holders of Interests in the Debtor shall have left unaltered the legal, equitable, and
   contractual rights to which each such Holder is entitled on account of such Interest.

   B.     Means for Implementation of the Plan.

               1        First Round Investment and Exit Facility

         Prior to the Effective Date, the identities of the First Round Investors and the principal
   amounts advanced from each First Round Investor shall be provided to the Committee.

           The First Round Investment shall be disbursed from escrow to, or on behalf of, the
   Reorganized Debtor under the Exit Facility; and, as applicable, to, or on behalf of, SPV1 and SPV2
   pursuant to the FRI Escrow Agreement. The First Round Investment shall be utilized and shall be
   disbursed for uses contemplated, solely as set forth in Plan Section 6.1. Upon the Effective Date,
   the First Round Investment shall be disbursed by Debtor’s counsel from escrow:

          (a)     to or on behalf of the SPV1 specifically for SPV1’s payment of all Plan
          Distributions of Cash required on the Plan Distribution Date to any Bondholder that has
          elected or is deemed to have elected the Cash Option under Plan Section 3.3.2(iii)(a), and
          shall thereby acquire the SPV Claim Rights in any such Bondholder Claims. The
          Reorganized Debtor or Debtor’s counsel shall act as disbursing agent for the SPV1 in
          making the foregoing Plan Distributions to Bondholders.

          (b)     to or on behalf of the SPV2 specifically for SPV2’s payment of all Plan
          Distributions of Cash required on the Plan Distribution Date to any Allowed Class 3 Equity
          Interests that has elected or is deemed to have elected the Cash Option under Plan Section
          3.3.3(i), and shall thereby acquire the Series D Preferred. The Reorganized Debtor or
          Debtor’s counsel shall act as disbursing agent for the SPV2 in making the foregoing Plan
          Distributions to holders of Class 3 Equity Interests (c) under the Exit Facility, to or on
          behalf of the Reorganized Debtor specifically for the Reorganized Debtor’s payments of
          all Plan Distributions of Cash required on the Plan Distribution Date to any holder of other
          Allowed Class 2 Claims (non-Bondholder Claims) that has elected or is deemed to have
          elected the Cash Option.

          (d)     under the Exit Facility, to the Reorganized Debtor, after payment of Plan
          Distributions of Cash required on the Plan Distribution Date, all remaining funds from the
          First Round Investment specifically for its future business operation expenses.



                                                    26
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 30 of
                                           55


           The Exit Facility shall thus provide all Cash to the Reorganized Debtor for its Plan
   Distributions made on the Plan Distribution Date; and, all funds remaining from the First Round
   Investment after all Plan Distribution Date payments to holders of Allowed Class 2 Claims and
   Class 3 Equity Interests that have elected (or are deemed to have elected) the Cash Option under
   Plan Section 3.3.2(iii)(a) and Plan Section 3.3.3, respectively. The Exit Facility shall rank equally
   in priority with the indebtedness evidenced by the Senior Debt Instruments. The Litigation and
   Distribution Trust and its assets shall have no liability for the Exit Facility, such liability being the
   sole responsibility of the Reorganized Debtor.

                2      Senior Debt and Subordinated Debt of the Reorganized Debtor

       Senior Debt Instruments shall be issued exclusively to the Litigation and Distribution Trust
   and holders of Class 2 Claims that have elected the Debt Option. The Senior Debt shall be senior
   to any and all other indebtedness of the Debtor from and after the Effective Date except for the
   First Round Investment (which shall be pari passu with the Senior Debt). The charter of the Debtor
   and its by-laws shall be revised as of the Effective Date to prohibit the Debtor from issuing any
   additional or new debt senior to or pari passu with Senior Debt unless and until the holders of
   Subordinated Instruments 1 have been paid in full and in Cash.

       The Subordinated Instruments 1 shall be senior to any preferred or common stock or any
   subordinated instruments that do not make up the Subordinated Debt 1. The Subordinated Debt 1
   shall be exclusively comprised of (a) Subordinated Instruments 1 issued to holders of Class 2
   Claims that have elected the Debt Option; (b) SPV Claim Rights; and, (c) instruments exchanged
   for Series D Preferred. The charter of the Debtor and its by-laws shall be revised as of the Effective
   Date to prohibit the Debtor from issuing any additional or new debt senior to or pari passu with
   Subordinated Debt 1 unless and until the holders of Subordinated Instruments 1 have been paid in
   full and in Cash. The Reorganized Debtor may, however, issue, at any time, additional debt that
   is subordinate to the Subordinated Debt 1 and either senior to or subordinate to any Class 3 Note
   and PIK Note issued under Plan Section 3.3.3.

                3      Establishment of the Administrative Expense and Priority Reserve

       Prior to the Effective Date, the Debtor shall establish the Administrative Expense and Priority
   Reserve from its available Cash; and, all distributions to holders of Allowed Unclassified Claims
   as set forth in Article II of the Plan and Allowed Class 1 Claims as set forth in Article III of the
   Plan shall be made therefrom.

                4      Establishment of the Special Purpose Vehicles

       Prior to the Effective Date, the SPV1 shall be established by the First Round Investors to
   acquire the SPV Claim Rights from the Bondholders electing or deemed to be electing the Cash
   Option. Any Bondholder that has elected or is deemed to have elected the Cash Option shall be
   deemed to have assigned all of such Bondholder’s SPV Claim Rights to ___[insert name of SPV1].
   In connection therewith, the SPV shall be entitled to enforce all legal, equitable and contractual
   rights of a holder of any Legacy Subordinated Notes included in any SPV Claim Rights it acquires.
   For avoidance of doubt, any Legacy Subordinated Notes acquired by the SPV shall not be
   cancelled upon the Effective Date, but shall instead remain enforceable against the Reorganized


                                                      27
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 31 of
                                           55


   Debtor exclusively by the SPV and its successors. The Reorganized Debtor, as agent for the SPV,
   shall make all Plan Distributions to holders of any Bondholder Claims electing the Cash Option
   pursuant to Plan Section 3.3.2(iii)(a).

       In addition, prior to the Effective Date, the SPV2 shall be established by the First Round
   Investors to acquire the Series D Preferred from holders of Class 3 Equity Interests electing or
   deemed to be electing the Cash Option. In connection therewith, the SPV2 shall be entitled to
   exchange any acquired Series D Preferred for a Subordinated Instrument 1. For avoidance of
   doubt, any Series D Preferred acquired by the SPV2 shall not be cancelled upon the Effective Date,
   but, at the discretion of SPV2, shall instead be subject to exchange by the Reorganized Debtor for
   Subordinated Debt 1 in the total principal amount of $37,935,000. The Reorganized Debtor, as
   agent for the SPV2, shall make all Plan Distributions to holders of any Class 3 Equity Interests
   electing the Cash Option pursuant to Plan Section 3.3.3(i).

               5      Corporate Action

           The entry of the Confirmation Order shall constitute authorization for the Debtor and the
   Litigation and Distribution Trustee, as applicable, to take or cause to be taken all corporate actions
   necessary or appropriate to implement all provisions of, and to consummate, the Plan and the Plan
   Documents prior to, on and after the Effective Date and all such actions taken or caused to be taken
   shall be deemed to have been authorized and approved by the Bankruptcy Court without further
   approval, act or action under any applicable law, order, rule or regulation, including, without
   limitation, (a) the incurrence of all obligations contemplated by the Plan and the making of Plan
   Distributions, (b) the implementation of all settlements and compromises as set forth in or
   contemplated by the Plan (c) the execution, delivery, filing and/or recording of any contracts,
   agreements, instruments or other documents contemplated by the Plan Documents (or necessary
   or desirable to effectuate the transactions contemplated by the Plan Documents); and, (d) the
   execution of any such documentation necessary for the Debtor to enter into the Exit Facility in
   order to the full release and availability of the First Round Investment.

            On or before the Effective Date, the Debtor’s Board of Directors shall take all necessary
   action, in accordance with its corporate governance documents, to elect ___________________,
   the designee of the Committee, to serve as a member of the FNBC Board of Directors, alongside
   its existing members

               6      Preservation of Causes of Action

           Except as otherwise provided in the Plan, each Tort Claim of the Debtor shall be preserved
   and, along with the exclusive right to commence, pursue, and enforce such Tort Claim in any
   appropriate court or tribunal, shall be deemed transferred to the Liquidation and Distribution Trust/
   Litigation and Distribution Trustee as of the Effective Date, and shall vest exclusively in the
   Litigation and Distribution Trust /Litigation and Distribution Trustee (as applicable) as of the
   Effective Date. In addition, each Tort Claim to which the Committee, pursuant to Bankruptcy
   Court Orders [Doc.261 and Doc. ] was granted standing to assert, commence, prosecute, and, if
   appropriate, settle (with Court approval), on behalf of and for the benefit of the Debtor’s estate,
   shall vest exclusively in the Litigation and Distribution Trust /Litigation and Distribution Trustee
   (as applicable) as of the Effective Date.


                                                    28
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 32 of
                                           55



           Except as otherwise provided for below with respect to Causes of Action retained by the
   Debtor or Reorganized Debtor, unless a claim or Cause of Action against a creditor or other Person
   is expressly waived, relinquished, released, compromised, settled or transferred in the Plan or any
   other Final Order, the Debtor, Committee and the Litigation and Distribution Trustee, as
   applicable, expressly reserve such claim or Cause of Action for later pursuit by the Litigation and
   Distribution Trustee and, therefore, no preclusion doctrine, including, without limitation, the
   doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel
   (judicial, equitable or otherwise) or laches shall apply to such claims or Causes of Action upon,
   after, or as a result of the Confirmation Date or Effective Date of the Plan, the Disclosure
   Statement, the Plan or the Confirmation Order. In addition, the Debtor and the Litigation and
   Distribution Trustee, as applicable, expressly reserve the right to pursue or adopt any claims (and
   any defenses) or Causes of Action of the Debtor, as trustees or representatives for or on behalf of
   the creditors, not so specifically and expressly waived, relinquished, released, compromised,
   settled or transferred that are alleged in any lawsuit in which the Debtor is a defendant or an
   interested party, against any Person, including, without limitation, the plaintiffs or codefendants
   in such lawsuits.

           Any Person to whom the Debtor has incurred an obligation (whether on account of services,
   purchase or sale of goods, tort, breach of contract or otherwise), or who has received services from
   the Debtor or a transfer of money or property of the Debtor, or who has transacted business with
   the Debtor should assume that such obligation, transfer, or transaction may be reviewed by the
   Litigation and Distribution Trustee subsequent to the Effective Date and may, to the extent not
   theretofore waived, relinquished, released, compromised, settled or transferred, be the subject of
   an action or claim or demand after the Effective Date, whether or not (a) such Person has filed a
   proof of claim against the Debtor in the Chapter 11 Case, (b) such Person’s proof of claim has
   been objected to, (c) such Person’s Claim was included in the Debtor’s Schedules, or (d) such
   Person’s scheduled Claim has been objected to by the Debtor, the Litigation and Distribution
   Trustee or has been identified by the Debtor as disputed, contingent, or unliquidated.

          No Person may rely on the absence of a specific reference in the Plan or this Disclosure
   Statement to any Cause of Action against them as any indication that the Debtor or the
   Litigation and Distribution Trustee will not pursue any and all available Causes of Action
   against them. The Debtor and the Litigation and Distribution Trustee, and the Estate
   expressly reserve all rights to prosecute any and all Causes of Action against any Person,
   except as otherwise explicitly provided in the Plan.

         The retained claims and Causes of Action, include, without limitation:

                      Causes of Action, including Avoidance Actions, as defined in the Plan;
                      Objections to Claims under the Plan;
                      Any and all litigation, claims, or Causes of Action of the Debtor and any rights,
                       suits, damages, remedies, or obligations, known or unknown, foreseen or
                       unforeseen, existing or hereafter arising, in law, equity, or otherwise, relating
                       to or arising from the acts, omissions, activities, conduct, claims, or Causes of




                                                    29
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 33 of
                                           55


                          Action listed or described in the Plan, Disclosure Statement, or the
                          Confirmation Order;
                         Actions against insurance carriers relating to coverage, indemnity or other
                          matters;
                         Counterclaims and defenses relating to notes or other obligations;
                         Contract, tort, or equitable claims which may exist or subsequently arise;
                         Any claims of the Debtor arising under Section 362 of the Bankruptcy Code;
                         Equitable subordination claims arising under Section 510 of the Bankruptcy
                          Code or other applicable law;
                         Any and all claims arising under chapter 5 of the Bankruptcy Code and all
                          similar actions under applicable law, including, but not limited to, preferences
                          under Section 547 of the Bankruptcy Code, turnover Claims arising under
                          Sections 542 or 543 of the Bankruptcy Code, and fraudulent transfers under
                          Section 548 of the Bankruptcy Code, including but not limited, to any transfers
                          listed the Debtor’s Statements of Financial Affairs;
                         Any derivative Causes of Action, of the Debtor pursuant to the Bankruptcy
                          Code or any other statute or legal theory or theory under equity, including all
                          claims included within the lawsuit styled, Doug Smith, Individually and on
                          Behalf of First NBC Bank Holding Company v. Ashton J. Ryan, et al. and First
                          NBC Bank Holding Company, Case No. 16-17001, U.S. District Court,
                          Eastern District of Louisiana;
                         Any claims asserted in the litigation styled, Eric R. Kinzler, Individually and
                          on Behalf of All Others Similarly Situated, v. First NBC Bank Holding
                          Company, Ashton J. Ryan, Jr. and Mary Beth Verdigets, Case No. 16-04243,
                          U.S. District Court, Eastern District of Louisiana;
                         Any and all claims against Ernst & Young, LLP, its insurer(s), and against any
                          other entities which provided professional services to the Debtor prior to the
                          Petition Date3.

            Without limiting, and in addition to, the foregoing reservations of claims and Causes of
   Actions, the Liquidating Trust/Liquidating Trustee expressly reserves and retains any and all past,
   present and future legal and equitable claims and Causes of Action (including any derivative
   Causes of Action) against any former or current director or officer of the Debtor, as well as direct
   action or other claims against its liability insurers, arising under state or other non-bankruptcy law
   or arising under the Bankruptcy Code, in this Chapter 11 Case, or in any way related to this Chapter
   11 Case, or under and/or pursuant to any statute or legal or equitable theory that is in any manner
   arising from, connected with or related to any act or omission of such director or officer that
   occurred prior to the Petition Date, including but not limited to, claims and Causes of Action for
   breach of fiduciary duty, violations of applicable federal or state securities law, negligence, gross
   negligence, willful misconduct, misrepresentation, omission, mismanagement, waste, fraud, bad
   faith, tortious interference with contract, detrimental reliance, including but not limited to, any

   3
    A request for review of the Debtor’s claims against Ernst & Young, LLP, was filed by the Debtor on or about August
   24, 2017, and such matter currently remains pending before the Louisiana Society of Certified Public Accountants as
   RP 17-007.



                                                           30
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 34 of
                                           55


   damages allowed by law or equity, including compensatory, punitive and anticipated future
   damages, plus all costs including attorney's fees, court costs, and expert witness fees. Such claims
   and Causes of Action include those arising in connection with or relating in any way to the
   Committee’s letters to the Debtor’s insurers attached hereto as Exhibit D.

           Notwithstanding the foregoing reservations of claims and Causes of Action for the benefit
   of the Litigation and Distribution Trust and its beneficiaries, the following are specifically
   preserved and shall re-vest in the Debtor: (a) any objections to Claims other than Class 2 Claims;
   and, (b) any claims or Causes of Action, whether legal, equitable or statutory in nature, arising
   out of, or in connection with the Debtor’s businesses, assets or operations that may affect the
   Reorganized Debtor’s ability to utilize or have recognized the Tax Assets.

           Due to the size and scope of the Debtor’s business operations, there may be numerous other
    claims and Causes of Action that currently exist or may subsequently arise, in addition to the
    claims and Causes of Action identified above. The Debtor and Committee are also continuing to
    investigate and assess which claims and Causes of Action may be pursued. The Debtor and the
    Litigation and Distribution Trustee do not intend, and it should not be assumed that because any
    existing or potential claims or Causes of Action have not yet been pursued or do not fall within
    the list above, that any such claims or Causes of Action have been waived.

        THE PLAN SHALL BE INTERPRETED SO AS TO AFFORD, FOR THE BENEFIT
   OF ALL HOLDERS OF ALLOWED CLAIMS, THE GREATEST OPPORTUNITY FOR
   MAXIMUM RECOVERY BY THE LIQUIDATION AND DISTRIBUTION TRUSTEE ON
   THE ASSETS, TORT CLAIMS, AND RIGHTS IN AND PROCEEDS OF ANY
   INSURANCE POLICIES.

                7     Establishment of the Litigation and Distribution Trust and Appointment
                      of the Litigation and Distribution Trustee.

          The Litigation and Distribution Trust shall be established and the Litigation and
   Distribution Trustee shall be appointed as set forth in Article VII of the Plan.

                8     Vesting of the Tort Claims and Insurance Policies

           On the Effective Date, the Estate’s interest in any Tort Claims and rights in and proceeds
   of any Insurance Policies necessary for the prosecution of all such Claims shall be transferred to
   and vest in the Litigation and Distribution Trust. The Litigation and Distribution Trustee shall
   have standing and be authorized to institute and prosecute through final judgment or settle the Tort
   Claims. Upon entry of a final judgment or settlement, the relevant proceeds of the Tort Claims
   and relevant Insurance Policies shall be property of the Litigation and Distribution Trust for the
   benefit of holders of Allowed Class 2 claims in accordance with the provisions of the Plan.
   Notwithstanding anything to the contrary contained in the Plan, confirmation of the Plan shall not
   discharge, impair or otherwise affect or alter obligations of the Insurance Policies such that the full
   benefits of all such policies can be realized for Creditors therein.




                                                     31
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 35 of
                                           55


               9      Sources of Cash for Plan Distributions

           All Cash necessary for the Debtor or Reorganized Debtor to make payments and Plan
   Distributions under the Plan by the Debtor shall be made (or reserved) from its available Cash
   prior to the transfer of the remaining Estate Cash to the Litigation and Distribution Trust; and,
   from the First Round Investment. All Plan Distributions to be made by the Litigation and
   Distribution Trustee shall be obtained from the liquidation of Litigation and Distribution Trust
   Assets (including the proceeds of any Tort Claims and related Insurance Policies).

               10     Cancellation of Instruments

            On the Effective Date, except as otherwise specifically provided for in the Plan, including
   as provided for in Article VI of the Plan: (1) the obligations of the Debtor under the Indenture
   and any other certificate, share, note, bond, indenture, purchase right, option, warrant, existing
   management incentive plan or other instrument or document directly or indirectly evidencing
   or creating any indebtedness or obligation of or ownership interest in the Debtor giving
   rise to any Claim or Equity Interest (except such certificates, notes, or other instruments or
   documents evidencing indebtedness or obligations of the Debtor that are specifically left
   unaltered pursuant to the Plan), shall be cancelled, and the Reorganized Debtor shall not have
   any continuing obligations thereunder; and (2) the obligations of the Debtor pursuant, relating,
   or pertaining to any agreements, indentures, certificates of designation, bylaws, or certificate
   or articles of incorporation or similar documents governing the membership interests, certificates,
   notes, bonds, indentures, purchase rights, options, warrants, or other instruments or documents
   evidencing or creating any indebtedness or obligation of the Debtor (except such agreements,
   certificates, notes, or other instruments evidencing indebtedness or obligations of the Debtor that
   are specifically left unaltered pursuant to the Plan) shall be released and discharged; provided,
   however, notwithstanding confirmation of the Plan or the occurrence of the Effective Date, any
   agreement that governs the rights of the holder of a Claim shall continue in effect solely for
   purposes of (1) allowing holders to receive Plan Distributions as provided in the Plan and (2)
   allowing the Indenture Trustee to exercise its charging liens for the payment of their fees and
   expenses and for indemnification as provided in the applicable Indenture; provided, further,
   notwithstanding confirmation of the Plan or the occurrence of the Effective Date, the Indenture
   shall continue in effect solely for the purposes of allowing the Bondholder Claims under the Plan;
   provided, further, however, that the preceding proviso shall not affect the discharge of Claims or
   Equity Interests pursuant to the Bankruptcy Code, the Confirmation Order or the Plan, or result
   in any expense or liability to the Reorganized Debtor or Bondholders. Notwithstanding anything
   in the Plan to the contrary, no instruments or rights shall be deemed cancelled to the extent the
   preservation or non-cancellation of such instruments is necessary to preserve unimpaired any and
   all Causes of Action and to permit the Litigation and Distribution Trustee to assert any and all
   Causes of Action pursuant to the Plan.

               11     Continued Corporate Existence and Vesting of Assets of the Debtor

           On and after the Effective Date, the Reorganized Debtor will continue to exist as a
    corporation and shall retain all of the powers of corporations under applicable non-bankruptcy
    law, and without prejudice to any right to amend its charter, dissolve, merge or convert into
    another form of business entity, or to alter or terminate its existence. As of the Effective Date,


                                                    32
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 36 of
                                           55


    the Debtor’s Articles of Incorporation shall be deemed amended to conform to the requirements
    of Section 1123(a)(6) of the Bankruptcy Code. Furthermore, as of the Effective Date, the
    Debtor shall have taken such steps as may be necessary to delist and deregister its common
    stock under the Securities Exchange Act of 1934; and, thereafter, shall take appropriate action
    to assure compliance with applicable securities laws.

          Except as otherwise provided in the Plan, on and after the Effective Date, assets and property
   of the Debtor and its Estate, including any Tax Assets and any other assets of the Debtor but
   excluding the Litigation and Distribution Trust Assets, will re-vest in the Reorganized Debtor free
   and clear of all Claims, Liens, charges and other encumbrances. Of the Tax Assets, the Debtor
   estimates that, as of the Effective Date, its net operating losses will total $365 million in net
   operating losses. The Debtor would be entitled under the Plan to use its existing net operating loss
   carryforwards in future years to eliminate taxes on a corresponding amount of its income, subject
   to any applicable limitations resulting from change in ownership and/or other limitations imposed
   under applicable tax laws. The present value of the tax savings that could be generated by the
   existing net operating loss carryforwards cannot be determined with any certainty, as use of the
   carryforwards may be subject to the limitations described above and is dependent on the
   Reorganized Debtor having sufficient future income.

           In addition, the Debtor has tax credits approximating $147 million in the aggregate through
   2017, which amount may increase through the filing of subsequent or amended tax returns. The
   Debtor is not aware of any additional Tax Assets. Under the Plan, the Reorganized Debtor will
   retain any available tax credits to the extent allowed by applicable tax law or as otherwise set forth
   herein.

          On and after the Effective Date, the Reorganized Debtor shall be permitted to conduct its
   business without supervision by the Bankruptcy Court and free of any restrictions under the
   Bankruptcy Code or the Bankruptcy Rules. The Reorganized Debtor shall be authorized, without
   limitation, to use and dispose of Assets of the Debtor other than the Litigation and Distribution
   Trust Assets, as the representative of Debtor’s Estate pursuant to section 1123(b)(3)(B) of the
   Bankruptcy Code, to acquire and dispose of other property, and to otherwise administer its affairs.
   In addition to the First Round Investment, it is anticipated that the holders of Equity Interests and
   other investors will contribute capital to the Reorganized Debtor to enable the Reorganized Debtor
   to acquire assets after the Effective Date and that the Reorganized Debtor will have future business
   operations. The Debtor has not yet identified particular assets for acquisition.

         The initial directors of the Reorganized Debtor will be:

                  William D. Aaron, Jr.           Director
                  William M. Carrouche            Director
                  Leander J. Foley, III           Director
                  John F. French                  Director
                  Leon L. Giorgio, Jr.            Vice Chairman
                  Shivan Govindan                 Chairman
                  Lawrence Blake Jones            Director
                  Louis V. Lauricella             Director
                  Mark G. Merlo                   Director


                                                    33
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 37 of
                                           55


                        Dr. Charles C. Teamer          Director
                        Joseph F. Toomy                Director
                        Designee of the Committee      Director

             The initial officers4 of the Reorganized Debtor will be:

                        Andrew Nash                    Chief Financial Officer
                        Mark Haden                     Business Development Officer

                   12       Dissolution of the Committee

           Upon the Effective Date, the Committee shall be deemed to have transferred and conveyed
   to the Litigation and Distribution Trust/Litigation and Distribution Trustee all of its rights,
   interests, and standing to assert the D&O Claims; and, shall thereafter dissolve automatically,
   whereupon its members, professionals and agents shall be released from any further duties and
   responsibilities in the Chapter 11 Case and under the Bankruptcy Code, except with respect to
   applications for Fee Claims or reimbursement of expenses incurred as a member of the Committee.

               13 Delisting of Stock
           Promptly upon the occurrence of the Effective Date, the Reorganized Debtor shall take all
   actions necessary to delist the Debtor’s pre-confirmation common stock by having the Financial
   Industry Regulatory Authority (“FINRA”) remove the Debtor’s trading symbol from FINRA’s
   quotation system.

                    VIII.       THE LIQUIDATION AND DISTRIBUTION TRUST

          The Litigation and Distribution Trust shall be established and the Litigation and
   Distribution Trustee shall be appointed as set forth in Article VII of the Plan.

                        1      Establishment of Liquidation and Distribution Trust

           On the Effective Date, the Litigation and Distribution Trust shall be established pursuant
   to the Litigation and Distribution Trust Agreement for the purposes of administering the Litigation
   and Distribution Trust Assets and making all distributions to Litigation and Distribution Trust
   Beneficiaries as provided for under the Plan. The Litigation and Distribution Trust Agreement
   shall be substantially in the form provided in the Plan Documents.

           The beneficial interests in the Litigation and Distribution Trust shall not be certificated,
   unless otherwise provided in the Litigation and Distribution Trust Agreement. The issuance of
   any beneficial interests of the Litigation and Distribution Trust satisfies the requirements of section
   1145 of the Bankruptcy Code and, therefore, such issuance is exempt from registration under the
   Securities Act of 1933, as amended, and any state or local law requiring registration.



   4
       Compensation to be determined and supplied through amendment or supplement.



                                                          34
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 38 of
                                           55


                  2       Execution of the Liquidation Trust Agreement

           The Litigation and Distribution Trust Agreement, in a form reasonably acceptable to the
   Debtor and the Committee, shall be executed on or before the Effective Date, and all other
   necessary steps shall be taken to establish the Litigation and Distribution Trust and the beneficial
   interests therein, which shall be for the benefit of holders of Allowed Class 2 Claims as set forth
   in the Plan. Article VII of the Plan sets forth certain of the rights, duties and obligations of the
   Litigation and Distribution Trustee. In the event of any conflict between the terms of Article VII
   of the Plan and the terms of the Litigation and Distribution Trust Agreement, the terms of the
   Litigation and Distribution Trust Agreement shall govern.

                  3       Litigation and Distribution Trust Assets

           Except as otherwise provided in the Plan, on the Effective Date, in accordance with section
   1141 of the Bankruptcy Code, all of the Litigation and Distribution Trust Assets, as well as the
   rights, privileges (including, but not limited to, the attorney-client privilege), and powers of the
   Debtor and its Estate applicable to the Litigation and Distribution Trust Assets, shall automatically
   vest in the Litigation and Distribution Trust, free and clear of all Claims and Equity Interests for
   the benefit of the Litigation and Distribution Trust Beneficiaries. For the avoidance of doubt, (i)
   in no event shall the term “Litigation and Distribution Trust Assets” be deemed to include any
   released claims against any Exculpated Parties, and (ii) the Litigation and Distribution Trust shall
   not have the right to assert any released claims against any Exculpated Parties. Upon the transfer
   of Litigation and Distribution Trust Assets to the Litigation and Distribution Trust, the Litigation
   and Distribution Trust shall succeed to all of the Debtor’s and Estate’s rights, title and interest in
   such Litigation and Distribution Trust Assets, and the Debtor shall have no further interest in or
   with respect to such Litigation and Distribution Trust Assets.

           Notwithstanding the foregoing, the Plan Proponents reserve the right to modify the Plan to
   exclude certain assets from transfer to the Litigation and Distribution Trust. The Confirmation
   Order shall constitute a determination that the transfers of Assets to the Litigation and Distribution
   Trust are legal and valid and consistent with the laws of the State of Louisiana.

           All parties shall execute any documents or other instruments necessary to cause title to the
   Litigation and Distribution Trust Assets to be transferred to the Litigation and Distribution Trust.
   The Litigation and Distribution Trust Assets will be held in trust for the benefit of all holders of
   Allowed Class 2 Claims pursuant to the terms of the Plan and Litigation and Distribution Trust
   Agreement.

          As more fully set forth in Section 7.9 of the Plan, the transfer of each of the Litigation and
   Distribution Trust Assets to the Litigation and Distribution Trust shall be treated for U.S. federal
   income tax purposes as a transfer of the Litigation and Distribution Trust Assets to the Litigation
   and Distribution Trust Beneficiaries, who will immediately thereafter be deemed to have
   automatically transferred all such Assets to the Litigation and Distribution Trust.

                  4       Governance of Litigation and Distribution Trust

          The Litigation and Distribution Trust shall be governed and administered by the Litigation
   and Distribution Trustee, as provided under the Plan and the Litigation and Distribution Trust


                                                    35
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 39 of
                                           55


   Agreement. The Litigation and Distribution Trustee shall act in furtherance of, and consistent
   with, the purpose of the Litigation and Distribution Trust and shall act in the best interests of the
   Litigation and Distribution Trust Beneficiaries.

                   5       Role of the Litigation and Distribution Trustee

            The Litigation and Distribution Trustee shall be authorized to exercise and perform the
   rights, powers, and duties held by the Debtor and the Estate with respect to the Litigation and
   Distribution Trust Assets upon their transfer to the Litigation and Distribution Trust, including,
   without limitation, the authority under section 1123(b)(3) of the Bankruptcy Code, and shall be
   deemed to be acting in the capacity of a bankruptcy trustee, receiver, liquidator, conservator,
   rehabilitator, creditors’ committee or any similar official who has been appointed to take control
   of, manage, and to provide for the prosecution, settlement, adjustment, retention, and enforcement
   of the Litigation and Distribution Trust Assets.

                   Responsibilities of Litigation and Distribution Trustee.

           The responsibilities of the Litigation and Distribution Trustee shall include, but shall not
   be limited to: (i) the receipt, management, supervision, and protection of the Litigation and
   Distribution Trust Assets on behalf of and for the benefit of the beneficiaries of the Litigation and
   Distribution Trust; (ii) pursuit of objections to, and estimations and settlements of certain Disputed
   Claims; (iii) investigation, analysis, prosecution, and, if necessary and appropriate, compromise of
   the claims and Causes of Action included among the Litigation and Distribution Trust Assets,
   including, without limitation, the Avoidance Actions and any other claims and Causes of Action
   transferred to the Litigation and Distribution Trust pursuant to the Plan; (iv) calculation and
   implementation of all distributions to be made by the Litigation and Distribution Trustee under the
   Plan to the beneficiaries of the Trust; (v) filing all required federal, state, and local tax returns and
   paying taxes and all other obligations of the Litigation and Distribution Trust; and (vi) such other
   responsibilities as may be vested in the Litigation and Distribution Trustee pursuant to the Plan,
   the Litigation and Distribution Trust Agreement, orders of the Bankruptcy Court, or as necessary
   and proper to carry out the provisions of the Plan

           The Litigation and Distribution Trustee shall maintain good and sufficient books and
   records of account relating to the Litigation and Distribution Trust Assets, the management thereof,
   all transactions undertaken by the Litigation and Distribution Trustee, all expenses incurred by or
   on behalf of the Litigation and Distribution Trustee, and all distributions to Litigation and
   Distribution Trust Beneficiaries contemplated or effectuated under the Plan.

                   Authority and Powers of Litigation and Distribution Trustee.

           The powers of the Litigation and Distribution Trustee are set forth in full in the Litigation
   and Distribution Trust Agreement and shall include, among other things, the right, without any
   further approval from the Bankruptcy Court, to:

                           (a) Subject to any limitations contained in the Plan and the Litigation and
                               Distribution Trust Agreement, pay, compromise, settle, adjust, agree to,
                               investigate, pursue, or contest any and all claims and Causes of Action



                                                      36
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 40 of
                                           55


                              transferred to the Litigation and Distribution Trust as provided in the
                              Plan and the Litigation and Distribution Trust Agreement;

                          (b) Pay all taxes, expenses and obligations of the Litigation and Distribution
                              Trust out of the Litigation and Distribution Trust Assets;

                          (c) Investigate, prosecute and, if necessary, litigate, any and all Avoidance
                              Actions and Causes of Action that may belong to the Debtor or its Estate
                              that are transferred to the Litigation and Distribution Trust pursuant to
                              the Plan, including any Avoidance Action or any other claims or Causes
                              of Action brought by the Debtor or the Unsecured Creditors’ Committee
                              on behalf of the Debtor prior to the Effective Date, which Causes of
                              Action, rights to payment and claims as of the Effective Date shall vest
                              solely and exclusively in the Litigation and Distribution Trustee, for the
                              benefit of the Litigation and Distribution Trust, pursuant to the terms of
                              the Plan;

                          (d) And, additionally:

           (i) Invest funds; (ii) make distributions; (iii) pay taxes and other obligations owed by the
   Litigation and Distribution Trust or incurred by the Litigation and Distribution Trustee; (iv) subject
   to Sections 4.3 and 4.9 of the Litigation and Distribution Trust Agreement, engage and compensate
   from the Litigation and Distribution Trust Assets, consultants, agents, employees, and professional
   persons (including, without limitation, attorneys on a contingency fee basis) to assist the Litigation
   and Distribution Trustee with respect to the Litigation and Distribution Trustee’s responsibilities;
   (v) liquidate and dispose of the Litigation and Distribution Trust Assets; (vi) compromise and settle
   Claims and Causes of Actions; (vii) act on behalf of the Debtor, its Estate, and the Committee in
   all civil actions, judicial proceedings, administrative proceedings, adversary proceedings and
   contested matters (including, without limitation, the Avoidance Actions) pending in the
   Bankruptcy Court and in all actions and proceedings pending elsewhere; (viii) commence and/or
   pursue any and all actions involving Litigation and Distribution Trust Assets that could arise or be
   asserted at any time, unless otherwise waived or relinquished in the Plan; (ix) utilize Litigation
   and Distribution Trust Assets to purchase appropriate insurance to insure the acts and omissions
   of the Litigation and Distribution Trustee; and (x) act and implement the Plan, the Litigation and
   Distribution Trust Agreement, and orders of the Bankruptcy Court.

          The authority of the Litigation and Distribution Trustee will commence as of the Effective
   Date and will remain and continue in full force and effect until all of the Litigation and Distribution
   Trust Assets have liquidated in accordance with the Plan, the funds in the Litigation and
   Distribution Trust have been completely distributed in accordance with the Plan, all tax returns
   and any other required filings or reports have been filed with the appropriate state or federal
   regulatory authorities, and the Order closing the Chapter 11 Case is a Final Order.

                  Litigation and Distribution Trustee as Successor in Interest to the Debtor and
                  Committee.




                                                     37
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 41 of
                                           55


           Solely with respect to the Litigation and Distribution Trust Assets, the Litigation and
   Distribution Trustee is the successor in interest to the Debtor and the Committee, and thus, after
   the Effective Date, to the extent the Plan requires an action by the Debtor or the Committee with
   respect to any of the Litigation and Distribution Trust Assets, the action shall be taken by the
   Litigation and Distribution Trustee on behalf of the Debtor or the Committee, as applicable.

                   6       Compensation of the Litigation and Distribution Trustee

            In addition to reimbursement for actual out-of-pocket expenses incurred by the Litigation
   and Distribution Trustee, the Litigation and Distribution Trustee shall be entitled to receive
   reasonable compensation for services rendered on behalf of the Litigation and Distribution Trust
   on terms to be set forth in the Litigation and Distribution Trust Agreement, and all such
   compensation and reimbursement shall be paid from the Litigation and Distribution Trust using
   Litigation and Distribution Trust Assets and their proceeds.

                   7       Retention of Professionals by the Litigation and Distribution
                               Trustee

           As set forth in Section 7.5.2 of the Plan and in the Litigation and Distribution Trust
   Agreement, the Litigation and Distribution Trustee may, without further order of the Bankruptcy
   Court, employ various Persons on behalf of the Litigation and Distribution Trust, including, but
   not limited to, attorneys, consultants and financial advisors, as needed to assist him/her in fulfilling
   his/her obligations under the Litigation and Distribution Trust Agreement and the Plan, and on
   whatever fee arrangement he/she deems appropriate, including, without limitation, contingency
   fee arrangements. For the avoidance of doubt, the Litigation and Distribution Trustee may retain
   professionals who represented parties in interest in the Chapter 11 Case.

           Professionals engaged by the Litigation and Distribution Trustee shall not be required to
   file applications with the Bankruptcy Court in order to receive compensation for services rendered
   and reimbursement of actual out-of-pocket expenses incurred, and all such compensation and
   reimbursement shall be paid from the Litigation and Distribution Trust with Litigation and
   Distribution Trust Assets.

                   8       Indemnification

           From and after the Effective Date, the Litigation and Distribution Trustee and all Persons
   retained by the Litigation and Distribution Trust (collectively, the “Litigation and Distribution
   Trust Indemnified Parties” and each a “Litigation and Distribution Trust Indemnified Party”) shall
   be, and hereby are, indemnified by the Litigation and Distribution Trust through the Litigation and
   Distribution Trust Assets, to the fullest extent permitted by applicable law, from and against any
   and all claims, debts, dues, accounts, actions, suits, causes of action, bonds, covenants, judgments,
   damages, attorneys’ fees, defense costs, and other assertions of liability arising out of any such
   Litigation and Distribution Trust Indemnified Party’s good faith exercise of what such Litigation
   and Distribution Trust Indemnified Party reasonably understands to be its powers or the discharge
   of what such Litigation and Distribution Trust Indemnified Party reasonably understands to be its
   duties conferred by the Litigation and Distribution Trust Agreement, the Plan, or any order of the
   Bankruptcy Court entered pursuant to, or in furtherance of, the Plan, applicable law, or otherwise


                                                     38
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 42 of
                                           55


   (except only for actions or omissions to act to the extent determined by a Final Order to be due to
   its own fraud, self-dealing, intentional misrepresentation, gross negligence or willful misconduct),
   including but not limited to, acts or omissions concerning pursuing or not pursuing the Litigation
   and Distribution Trust Assets, on and after the Effective Date. The foregoing indemnification shall
   also extend to matters directly or indirectly in connection with, arising out of, based on, or in any
   way related to (a) the Plan; (b) the Litigation and Distribution Trust Agreement; (c) the services to
   be rendered pursuant to the Plan or Litigation and Distribution Trust Agreement; (d) any document
   or information, whether verbal or written, referred to in the Plan or supplied to the Litigation and
   Distribution Trustee; or (e) proceedings by or on behalf of any creditor or Debtor. The Litigation
   and Distribution Trust shall, on demand, advance or pay promptly out of the Litigation and
   Distribution Trust Assets, on behalf of each Litigation and Distribution Trust Indemnified Party,
   reasonable and documented attorneys’ fees and other expenses and disbursements to which such
   Litigation and Distribution Trust Indemnified Party would be entitled pursuant to the foregoing
   indemnification obligation; provided, however, that any Litigation and Distribution Trust
   Indemnified Party receiving any such advance shall execute a written undertaking to repay such
   advance if a court of competent jurisdiction ultimately determines that such Litigation and
   Distribution Trust Indemnified Party is not entitled to indemnification hereunder due to the fraud,
   self-dealing, intentional misrepresentation, gross negligence or willful misconduct of such
   Litigation and Distribution Trust Indemnified Party. In any matter covered by the first two
   sentences of Plan subsection 7.6, any Person entitled to indemnification shall have the right to
   employ such Person’s own separate counsel reasonably acceptable to the Litigation and
   Distribution Trustee, at the Litigation and Distribution Trust’s expense, subject to the foregoing
   terms and conditions.

                  9       LT Reserves

          The Litigation and Distribution Trustee may establish one or more LT Reserves on account
   of Contested Claims, the holders of which would be Litigation and Distribution Trust Beneficiaries
   were such Contested Claims ultimately Allowed. The amount held back in the LT Reserve(s) shall
   be equal to the amount necessary to satisfy the Plan Distributions to which the holders of the
   relevant Contested Claims would be entitled if all such Contested Claims were to be subsequently
   Allowed.

                  10      Dissolution and Discharge of Litigation and Distribution Trustee

           The Litigation and Distribution Trustee and the Litigation and Distribution Trust shall be
   discharged or dissolved, as the case may be, at such time as (i) all assets of the Litigation and
   Distribution Trust have been liquidated and (ii) all distributions required to be made by the
   Litigation and Distribution Trustee under the Plan have been made, but in no event shall the
   Litigation and Distribution Trust be dissolved later than five (5) years from the Effective Date;
   provided, however, that the Bankruptcy Court, upon motion by a party in interest, may extend the
   term of the Litigation and Distribution Trust for a finite period if (i) such extension is necessary to
   the purpose of the Litigation and Distribution Trust, (ii) the Litigation and Distribution Trustee
   receives an opinion of counsel or a ruling from the IRS stating that such extension would not
   adversely affect the status of the Litigation and Distribution Trust as a liquidating trust for federal
   income tax purposes, and (iii) such extension is obtained within the six (6) month period prior to
   the Litigation and Distribution Trust’s fifth (5th) anniversary or the end of the immediately


                                                     39
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 43 of
                                           55


   preceding extension period, as applicable. Upon dissolution of the Litigation and Distribution
   Trust, any remaining Cash on hand and other assets, with the exception of any Causes of Action
   will be distributed to the Litigation and Distribution Trust Beneficiaries in accordance with the
   Litigation and Distribution Trust Agreement. Upon the dissolution of the Litigation and
   Distribution Trust, all remaining Causes of Action shall be deemed void and abandoned and no
   Litigation and Distribution Trust Beneficiary shall have any right, title or interest in or to any such
   Cause of Action.

            At such time as the Litigation and Distribution Trust has been fully administered (i.e., when
   all things requiring action by the Litigation and Distribution Trustee – including the liquidation of
   all Litigation and Distribution Trust Assets and the making of all distributions required under the
   Plan – have been done, and the Plan has been substantially consummated), the Liquidating Trustee
   shall file an application for approval of his final report and the entry of a final decree with the
   Bankruptcy Court.

                  11      Taxes

            For federal income tax purposes, (i) all parties (including, without limitation, the Debtor,
   the Litigation and Distribution Trustee, and the Litigation and Distribution Trust Beneficiaries)
   shall treat the Litigation and Distribution Trust as a liquidating trust within the meaning of
   Treasury Regulation section 301.7701-4(d) and IRS Revenue Procedure 94-45, 1994-2 C.B. 684,
   (ii) the transfer of Assets of the Debtor to the Litigation and Distribution Trust under the Plan shall
   be treated as a deemed transfer to the Litigation and Distribution Trust Beneficiaries in satisfaction
   of their Claims followed by a deemed transfer of the Litigation and Distribution Trust Assets by
   the Litigation and Distribution Trust Beneficiaries to the Litigation and Distribution Trust, (iii) the
   Litigation and Distribution Trust Beneficiaries will be deemed to be the grantors and owners of
   the Litigation and Distribution Trust and its assets, and (iv) the Litigation and Distribution Trust
   will be taxed as a grantor trust within the meaning of sections 671-677 of the Internal Revenue
   Code owned by the Litigation and Distribution Trust Beneficiaries. The Litigation and
   Distribution Trust will file federal income tax returns as a grantor trust under Internal Revenue
   Code section 671 and Treasury Regulation section 1.671-4 and report, but not pay tax on, the
   Litigation and Distribution Trust’s tax items of income, gain, loss deductions and credits (“Tax
   Items”). The Litigation and Distribution Trust Beneficiaries will report such Tax Items on their
   federal income tax returns and pay any resulting federal income tax liability. All parties will use
   consistent valuations of the Litigation and Distribution Trust Assets transferred to the Litigation
   and Distribution Trust for all federal income tax purposes. The Litigation and Distribution Trust
   Assets shall be valued based on the Litigation and Distribution Trustee’s good faith determination
   of their fair market value.

           The Litigation and Distribution Trustee may, for U.S. federal income tax purposes (and, to
   the extent permitted by law, for state and local income tax purposes), (i) make an election pursuant
   to Treasury Regulation section 1.468B-9 to treat the LT Reserve(s) as a “disputed ownership fund”
   within the meaning of that section, (ii) allocate taxable income or loss to the LT Reserve(s), with
   respect to any given taxable year (but only for the portion of the taxable year with respect to which
   such Claims are Disputed Claims), and (iii) distribute assets from the LT Reserve(s) as, when, and
   to the extent, such Disputed Claims either become Allowed or are otherwise resolved. The
   Litigation and Distribution Trust Beneficiaries shall be bound by such election, if made by the


                                                     40
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 44 of
                                           55


   Litigation and Distribution Trustee, and as such shall, for U.S. federal income tax purposes (and,
   to the extent permitted by law, for state and local income tax purposes), report consistently
   therewith.

           For federal and applicable state income tax purposes, all parties (including, without
   limitation, the Debtor, the Litigation and Distribution Trustee, and the Litigation and Distribution
   Trust Beneficiaries) shall treat the transfers of Litigation and Distribution Trust Assets to the
   Litigation and Distribution Trust in accordance with the terms of the Plan as a sale by the Debtor
   and/or its Estate of such Litigation and Distribution Trust Assets to the Litigation and Distribution
   Trust at a selling price equal to the fair market value of such Litigation and Distribution Trust
   Assets on the date of transfer. The Litigation and Distribution Trust shall be treated as the owner
   of all Litigation and Distribution Trust Assets that it holds.

          For federal income tax purposes, except to the extent a Plan Distribution is made in
   connection with reinstatement of an obligation pursuant to section 1124 of the Bankruptcy Code,
   a Plan Distribution will be allocated first to the principal amount of a Claim and then, to the extent
   the Plan Distribution exceeds the principal amount of the Claim, to the portion of the Claim
   representing accrued but unpaid interest and other fees, premiums and charges, as applicable.

         IX.     INJUNCTION, EXCULPATION AND LIMITATION OF LIABILITY

                  1       Term of Bankruptcy Injunction or Stays

           All injunctions or stays provided for in the Chapter 11 Case under sections 105 or 362 of
   the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full
   force and effect until the Effective Date.

           Except as otherwise provided in the Plan or the Confirmation Order, or to the extent
   necessary to enforce the terms and conditions of the Plan, the Confirmation Order, or a separate
   Order of the Bankruptcy Court, as of the Confirmation Date, but subject to the occurrence of the
   Effective Date, all Persons who have held, hold or may hold Claims against in the Debtor or the
   Estate are, with respect to any such Claims, permanently enjoined after the Confirmation Date
   from: (i) commencing, conducting or continuing in any manner, directly or indirectly, any suit,
   action or other proceeding of any kind (including, without limitation, any proceeding in a judicial,
   arbitral, administrative or other forum) against or affecting the Debtor, the Estate, the Reorganized
   Debtor, or any of the assets of the Debtor or its Estate, whether remaining with the Reorganized
   Debtor or being transferred to the Litigation and Distribution Trust, or any successor to any of the
   foregoing Persons or any property of any such successor; (ii) enforcing, levying, attaching
   (including, without limitation, any pre-judgment attachment), collecting or otherwise recovering
   by any manner or means, whether directly or indirectly, any judgment, award, decree or order
   against the Debtor, the Estate, the Reorganized Debtor or any of the assets of the Debtor or its
   Estate, whether remaining with the Reorganized Debtor or being transferred to the Litigation and
   Distribution Trust, or any successor to any of the foregoing Persons or any property of any such
   successor; (iii) creating, perfecting or otherwise enforcing in any manner, directly or indirectly,
   any encumbrance of any kind against the Debtor, the Reorganized Debtor, the Estate or any of the
   assets of the Debtor or its Estate, whether remaining with the Reorganized Debtor or being
   transferred to the Litigation and Distribution Trust, or any successor to any of the foregoing


                                                    41
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 45 of
                                           55


   Persons or any property of any such successor; (iv) commencing or continuing in any manner or
   in any place, any suit, action or other proceeding on account of or respecting any Claim, demand,
   liability, obligation, debt, right, Cause of Action, interest or remedy released or to be released,
   satisfied, or otherwise addressed pursuant to the Plan or the Confirmation Order, including, but
   not limited to, through the releases and exculpations provided under the Plan; (v) acting or
   proceeding in any manner, in any place whatsoever, that does not conform to or comply with the
   provisions of the Plan to the fullest extent permitted by applicable law; and (vi) commencing or
   continuing, in any manner or in any place, any action that does not comply with or is inconsistent
   with the provisions of the Plan; provided, however, that nothing contained therein shall preclude
   such persons from exercising their rights pursuant to and consistent with the terms of the Plan.
   Each holder of an Allowed Claim shall be deemed to have specifically consented to the injunctions
   set forth in the Plan.

           The foregoing injunctions shall extend for the benefit of the Litigation and Distribution
   Trustee, and any successors of the Debtor or the Reorganized Debtor, and to any property and
   interest in property subject to the Plan.

                  2       Discharge

           Except as otherwise provided in the Plan or in the Confirmation Order, rights afforded in,
   and all consideration distributed under, the Plan shall be in exchange for, and in complete
   satisfaction, settlement, discharge, and release of, all Claims of any nature whatsoever against the
   Debtor or any of its assets or properties, except as to the Litigation and Distribution Trust Assets.
   Upon the Effective Date, except as otherwise provided for in the Plan or Confirmation Order,
   FNBC shall be deemed discharged and released under section 1141(d)(l)(A) of the Bankruptcy
   Code from any and all Claims, including, without limitation, demands and liabilities that arose
   before the Confirmation Date, and all debts of the kind specified in sections 502(g), 502(h) or
   502(i) of the Bankruptcy Code, whether or not (a) a Claim based upon such debt is Allowed under
   Section 501 of the Bankruptcy Code, or (b) a Claim based upon such debt is Allowed under Section
   502 of the Bankruptcy Code, or (c) the Holder of a Claim based upon such debt accepted the Plan.

                  3       Injunction

         FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT OF THE
   RELEASES AND EXCULPATIONS GRANTED IN THE PLAN, THE DEBTOR AND ALL
   PARTIES IN INTEREST SHALL BE PERMANENTLY ENJOINED FROM
   COMMENCING OR CONTINUING IN ANY MANNER AGAINST THE EXCULPATED
   PARTIES AND THEIR ASSETS AND PROPERTIES, AS THE CASE MAY BE, ANY
   SUIT, ACTION, OR OTHER PROCEEDING, ON ACCOUNT OF OR RESPECTING ANY
   CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION,
   INTEREST, OR REMEDY RELEASED OR TO BE RELEASED PURSUANT TO THE
   PLAN.

                  4       Exculpation

          No Exculpated Party shall have or incur, and each Exculpated Party will be released and
   exculpated from any claim, obligation, Cause of Action or liability for any claim in connection



                                                    42
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 46 of
                                           55


   with or arising out of, the administration of the Chapter 11 Case, entry into the Litigation and
   Distribution Trust Agreement, the negotiation and pursuit of the Plan, or the solicitation of votes
   for, or confirmation of, the Plan, the funding of the Plan, the consummation of the Plan, or the
   administration of the Plan or the property to be distributed under the Plan, and the issuance of
   securities under or in connection with the Plan or the transactions contemplated by the foregoing,
   except for willful misconduct, gross negligence, or intentional fraud as determined by Final Order
   of the Bankruptcy Court, but in all respects such Exculpated Party shall be entitled to reasonably
   rely upon the advice of counsel with respect to its duties and responsibilities pursuant to the Plan.
   The Exculpated Parties have participated in compliance with the applicable provisions of the
   Bankruptcy Code with regard to the solicitation and distribution of any securities pursuant to the
   Plan, and are not, and on account of such distributions shall not be, liable at any time for the
   violation of any applicable law, rule or regulation governing the solicitation of acceptances or
   rejections of the Plan or such distributions made pursuant to the Plan, including the issuance of
   securities thereunder.

                  5       Limitation on Liability on Liquidation and Distribution
                          Trustee

           The Litigation and Distribution Trustee will not be liable for any act he may do or omit to
   do as Litigation and Distribution Trustee under the Plan and the Litigation and Distribution Trust
   Agreement, as applicable, while acting in good faith and in the exercise of his reasonable business
   judgment; nor will the Litigation and Distribution Trustee be liable in any event, except for willful
   misconduct, gross negligence, or intentional fraud. The foregoing limitation on liability will also
   apply to any Person (including any professional) employed by the Litigation and Distribution
   Trustee and acting on behalf of the Litigation and Distribution in the fulfillment of their respective
   duties hereunder or under the Litigation and Distribution Trust Agreement.

                  6       D&O Claims and D&O Policies

           For the avoidance of doubt, and notwithstanding anything to the contrary set forth in the
   Plan or this Disclosure Statement, including Article VIII thereof, no release, exculpation,
   injunction, or waiver set forth in the Plan shall apply to any D&O Claims (or claims relating to
   any D&O Policies) belonging to or pursuable by the Committee or the Litigation and Distribution
   Trust or Litigation and Distribution Trustee, and all such claims and related Causes of Action are
   expressly reserved and preserved as set forth in Section 6.3 above.

                  7       SEC rights preserved

          Notwithstanding any provision herein to the contrary, no provision of the Plan or any order
   confirming the Plan: (i) releases or exculpates any non-debtor person or entity from any claim or
   cause of action of the U.S. Securities and Exchange Commission (“SEC”); or (ii) enjoins, limits,
   impairs or delays the SEC from commencing or continuing any claims, causes of action,
   proceedings or investigations against any non-debtor person or entity in any forum.




                                                    43
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 47 of
                                           55


                                     X.
                  CONFIRMATION AND CONSUMMATION PROCEDURES

   A.     Overview

          Please see Discussion at Section III.A.

   B.     Confirmation of the Plan

                 1       Elements of Section 1129 of the Bankruptcy Code

          At the Confirmation Hearing, the Bankruptcy Court will confirm the Plan only if all of the
   conditions to confirmation under section 1129 of the Bankruptcy Code are satisfied.

          Such conditions include the following:

                         a.    The Plan complies with the applicable provisions of the Bankruptcy
                         Code.

                         b.    The Debtor has complied with the applicable provisions of the
                         Bankruptcy Code.

                         c.     The Plan has been proposed in good faith and not by any means
                         proscribed by law.

                         d.      Any payment made or promised by the Debtor or by a person issuing
                         securities or acquiring property under the Plan for services or for costs and
                         expenses in, or in connection with, the Chapter 11 Case, or in connection
                         with the Plan and incident to the Chapter 11 Case, has been approved by, or
                         is subject to the approval of, the Bankruptcy Court as reasonable.

                         e.      The Debtor has disclosed the identity and affiliations of any
                         individual proposed to serve, after confirmation of the Plan, as a director,
                         officer or voting trustee of the Debtor or a successor to the Debtor under the
                         Plan and the appointment to, or continuance in, such office of such
                         individual is consistent with the interests of creditors and equity holders and
                         with public policy, and the Debtor has disclosed the identity of any insider
                         that will be employed or retained by the Debtor, and the nature of any
                         compensation for such insider.

                         f.      With respect to each impaired class of Claims or Equity Interests,
                         each holder of an impaired Claim or impaired Equity Interest either has
                         accepted the Plan or will receive or retain under the Plan, on account of the
                         Claims or Equity Interests held by such entity, property of a value, as of the
                         Effective Date, that is not less than the amount that such entity would
                         receive or retain if the Debtor was liquidated on such date under chapter 7
                         of the Bankruptcy Code.

                         g.      In the event that the Debtor does not seek to confirm the Plan non-
                         consensually, each class of Claims or Equity Interests entitled to vote has
                         either accepted the Plan or is not impaired under the Plan.



                                                    44
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 48 of
                                           55


                          h.       Except to the extent that the holder of a particular Claim has agreed
                          to a different treatment of such Claim, the Plan provides that Administrative
                          Claims and Priority Claims will be paid in full, in Cash, on the Effective
                          Date and Priority Tax Claims will be paid in regular installments over a
                          period ending not later that five (5) years after the Petition Date, of a total
                          value, as of the Effective Date, equal to the allowed amount of such Priority
                          Tax Claims.

                          i.     At least one impaired class of Claims has accepted the Plan,
                          determined without including any acceptance of the Plan by any insider
                          holding a Claim in such class.

                          j.      Confirmation of the Plan is not likely to be followed by the
                          liquidation or the need for further financial reorganization of the Debtor or
                          any other successor to the Debtor under the Plan, unless such liquidation or
                          reorganization is proposed in the Plan.

                          k.     All fees payable under 28 U.S.C. § 1930, as determined by the
                          Bankruptcy Court at the Confirmation Hearing, have been paid or the Plan
                          provides for the payment of all such fees on the Effective Date of the Plan.

          The Debtor believes that the Plan will satisfy all the statutory provisions of Chapter
   11 of the Bankruptcy Code, that it has complied or will have complied with all of the
   provisions of the Bankruptcy Code, and that the Plan is being proposed and submitted to the
   Bankruptcy Court in good faith.

                  2       Acceptance

           An impaired class of Claims will have accepted the Plan if the Plan is accepted, with
   reference to a class of Claims, by at least two-thirds in amount and more than one-half in number
   of the Allowed Claims of each such class of Claims actually voting. Each impaired class of Equity
   Interests will have accepted the Plan if the Plan is accepted with reference to a class of Equity
   Interests, by at least two-thirds in amount of the Allowed Equity Interests of each class of Equity
   Interests actually voting.

                  3       Best Interests of Creditors Test

           With respect to each impaired class of holders of Claims and Equity Interests, confirmation
   of the Plan requires that each such holder either (a) accept the Plan or (b) receive or retain under
   the Plan property of a value, as of the applicable consummation date under the Plan, that is not less
   than the value such holder would receive or retain if the Debtor was liquidated under chapter 7 of
   the Bankruptcy Code.

           To determine what holders of Claims and Equity Interests of each impaired class would
   receive if the Debtor was liquidated, the Bankruptcy Court must determine the proceeds that would
   be generated from the liquidation of the properties and interests in property of the Debtor in a
   chapter 7 liquidation case. The proceeds that would be available for satisfaction of impaired
   Claims against and Equity Interests in the Debtor would consist of the proceeds generated by
   disposition of the unencumbered equity in the properties and interests in property of the Debtor
   and the cash held by the Debtor at the time of the commencement of the liquidation case. Such


                                                    45
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 49 of
                                           55


   proceeds would be reduced by the costs and expenses of the liquidation and by such additional
   administration and priority claims that may result from the use of chapter 7 for the purposes of
   liquidation.

          The costs of liquidation under chapter 7 of the Bankruptcy Code would include the fees
   payable to a trustee in bankruptcy, and the fees that would be payable to additional attorneys and
   other professionals that such a trustee may engage, plus any unpaid expenses incurred by the
   Debtor during the Chapter 11 Case, such as compensation for attorneys, financial advisors,
   accountants and costs that are allowed in the chapter 7 cases.

           The foregoing types of Claims and such other Claims which may arise in the liquidation
   cases or result from the pending Chapter 11 Case would be paid in full from the liquidation
   proceeds before the balance of those proceeds would be made available to pay impaired Claims
   arising on or in addition to the foregoing. It is expected that the liquidation of remaining assets,
   under chapter 7 of the Bankruptcy Code, would yield less value due to the expeditious liquidation
   as required by chapter 7 than they are expected to yield under the Plan. In addition, under a chapter
   7 liquidation, the Debtor’s Estate would not receive the Aggregate Settlement Amount provided
   for under the Plan.

           To determine if the Plan is in the best interests of each impaired class, the present value of
   the distributions from the proceeds of the liquidation of the properties and interests in property of
   the Debtor (net of the amounts attributable to the aforesaid claims) is then compared with the
   present value offered to such classes of Claims and Equity Interests under the Plan.

           After consideration of the effects that a chapter 7 liquidation would have on the ultimate
   proceeds available for distribution to creditors in the Chapter 11 Case, including (i) the additional
   costs associated with the appointment of the chapter 7 trustee; (ii) the erosion in value of assets in
   chapter 7 cases, in the context of the expeditious liquidation required under chapter 7; and, (iii) no
   Aggregate Settlement Amount to the Estate, the Debtor has determined that confirmation of the
   Plan will provide each holder of an impaired Claim with a greater recovery than it would receive
   pursuant to liquidation of the Debtor under chapter 7 of the Bankruptcy Code.

          As reflected in the discussion above, and as demonstrated in the Liquidation Analysis
   attached to this Disclosure Statement as Schedule 1, the Debtor believes that the Plan provides to
   each holder of a Claim a value greater than the value of the distribution that each holder would
   receive if the Debtor’s assets were liquidated under chapter 7 of the Bankruptcy Code.

                  4       Feasibility

           The Bankruptcy Code conditions confirmation of a chapter 11 plan on, among other things,
   a finding that it is not likely to be followed by the liquidation or the need for further financial
   reorganization of a debtor. For purposes of determining whether the Plan satisfies this condition,
   the Debtor has analyzed the Liquidation and Distribution Trust’s capacity to service its obligations
   under the Plan. Based upon its analysis, the Debtor submits that the Litigation and Distribution
   Trustee will be able to make all payments required to be made under the Plan because the Exit
   Facility and Estate Cash will provide the Debtor and Liquidation and Distribution Trustee with
   sufficient funds to satisfy Plan payments.


                                                    46
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 50 of
                                           55


   C.     Unfair Discrimination and Fair and Equitable Tests

           In the event that any impaired class does not accept the Plan, the Debtor nevertheless may
   move for confirmation of the Plan. To obtain such confirmation, it must be demonstrated to the
   Bankruptcy Court that the Plan “does not discriminate unfairly” and is “fair and equitable” with
   respect to such classes and any other classes of Claims that vote to reject the Plan. The Debtor
   may seek confirmation of the Plan under Section 1129(b) as to certain interests.

   D.     Effect of Confirmation

           Under section 1141 of the Bankruptcy Code, the provisions of a confirmed plan bind the
   debtor, any entity issuing securities under the plan, any entity acquiring property under the plan,
   and any creditor or equity security holder, whether or not the claim or interest of such creditor or
   equity security holder is impaired under the plan and whether or not such creditor or equity security
   holder voted to accept the plan. Further, after confirmation of a plan, the property dealt with by
   the plan is free and clear of all claims and interests of creditors and equity security holders, except
   as otherwise provided in the plan or the confirmation order.

                                                 XI.
                                              TAX ISSUES

             For federal income tax purposes, (i) all parties (including, without limitation, the Debtor,
   the Litigation and Distribution Trustee, and the Litigation and Distribution Trust Beneficiaries)
   shall treat the Litigation and Distribution Trust as a liquidating trust within the meaning of
   Treasury Regulation section 301.7701-4(d) and IRS Revenue Procedure 94-45, 1994-2 C.B. 684,
   (ii) the transfer of Assets of the Debtor to the Litigation and Distribution Trust under the Plan shall
   be treated as a deemed transfer to the Litigation and Distribution Trust Beneficiaries in satisfaction
   of their Claims followed by a deemed transfer of the Litigation and Distribution Assets by the
   Litigation and Distribution Trust Beneficiaries to the Litigation and Distribution Trust, (iii) the
   Litigation and Distribution Trust Beneficiaries will be deemed to be the grantors and owners of
   the Litigation and Distribution Trust and its assets, and (iv) the Litigation and Distribution Trust
   will be taxed as a grantor trust within the meaning of sections 671-677 of the Internal Revenue
   Code owned by the Litigation and Distribution Trust Beneficiaries. The Litigation and
   Distribution Trust will file federal income tax returns as a grantor trust under Internal Revenue
   Code section 671 and Treasury Regulation section 1.671-4 and report, but not pay tax on, the
   Litigation and Distribution Trust’s tax items of income, gain, loss deductions and credits (“Tax
   Items”). The Litigation and Distribution Trust Beneficiaries will report such Tax Items on their
   federal income tax returns and pay any resulting federal income tax liability. All parties will use
   consistent valuations of the Litigation and Distribution Trust Assets transferred to the Litigation
   and Distribution Trust for all federal income tax purposes. The Litigation and Distribution Trust
   Assets shall be valued based on the Litigation and Distribution Trustee’s good faith determination
   of their fair market value.

           The Litigation and Distribution Trustee may, for U.S. federal income tax purposes (and, to
   the extent permitted by law, for state and local income tax purposes), (i) make an election pursuant
   to Treasury Regulation section 1.468B-9 to treat the LT Reserve(s) as a “disputed ownership fund”
   within the meaning of that section, (ii) allocate taxable income or loss to the LT Reserve(s), with


                                                     47
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 51 of
                                           55


   respect to any given taxable year (but only for the portion of the taxable year with respect to which
   such Claims are Disputed Claims), and (iii) distribute assets from the LT Reserve(s) as, when, and
   to the extent, such Disputed Claims either become Allowed or are otherwise resolved. The
   Litigation and Distribution Trust Beneficiaries shall be bound by such election, if made by the
   Litigation and Distribution Trustee, in consultation with the Oversight Committee, and as such
   shall, for U.S. federal income tax purposes (and, to the extent permitted by law, for state and local
   income tax purposes), report consistently therewith.

           For federal and applicable state income tax purposes, all parties (including, without
   limitation, the Debtor, the Litigation and Distribution Trustee, and the Litigation and Distribution
   Trust Beneficiaries) shall treat the transfers of Litigation and Distribution Trust Assets to the
   Litigation and Distribution Trust in accordance with the terms of the Plan as a sale by the Debtor
   and/or its Estate of such Litigation and Distribution Trust Assets to the Litigation and Distribution
   Trust at a selling price equal to the fair market value of such Litigation and Distribution Trust
   Assets on the date of transfer. The Litigation and Distribution Trust shall be treated as the owner
   of all Litigation and Distribution Trust Assets that it holds.

          For federal income tax purposes, except to the extent a Plan Distribution is made in
   connection with reinstatement of an obligation pursuant to section 1124 of the Bankruptcy Code,
   a Plan Distribution will be allocated first to the principal amount of a Claim and then, to the extent
   the Plan Distribution exceeds the principal amount of the Claim, to the portion of the Claim
   representing accrued but unpaid interest and other fees, premiums and charges, as applicable.

        THE FOREGOING HAS BEEN PROVIDED FOR INFORMATIONAL PURPOSES
   ONLY. ALL HOLDERS OF ALLOWED CLAIMS AND EQUITY INTERESTS ARE
   URGED TO CONSULT THEIR OWN TAX ADVISORS WITH RESPECT TO THE U.S.
   FEDERAL, STATE, LOCAL OR FOREIGN TAX CONSEQUENCES OF THE
   IMPLEMENTATION OF THE PLAN.

                                                XII.
                                            RISK FACTORS

           There are many risks and uncertainties in respect of the Plan and its implementation. The
   holders of Claims against the Debtor should read and carefully consider the following factors, as
   well as the other information set forth in this Disclosure Statement, before deciding whether to
   vote to accept or reject the Plan. The risk factors identified below they should not be regarded as
   the only risks present in connection with the Debtor’s business or the Plan and its implementation.

   A.     Certain Bankruptcy Considerations

                  1     Parties in Interest May Object to the Plan’s Classification of
                  Claims and Equity Interests

           Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an interest
   in a particular class only if such claim or interest is substantially similar to the other claims or
   interests in such class. The Debtor believes that the classification of Claims against and Equity
   Interests in the Debtor under the Plan complies with the requirements set forth in the Bankruptcy
   Code because the Debtor created Classes of Claims and Equity Interests, each encompassing


                                                    48
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 52 of
                                           55


   Claims or Equity Interests, as applicable, that are substantially similar to the other Claims and
   Equity Interests in each such Class. Nevertheless, there can be no assurance that the Bankruptcy
   Court will reach the same conclusion.

                  2       Failure to Satisfy Vote Requirements

           If votes are received in number and amount sufficient to enable the Bankruptcy Court to
   confirm the Plan, the Debtor intends to seek, as promptly as practicable thereafter, confirmation
   of the Plan. In the event that sufficient votes are not received, the Debtor may seek to confirm an
   alternative chapter 11 plan. There can be no assurance that the terms of any such alternative chapter
   11 plan would be similar or as favorable to the holders of Allowed Claims or Allowed Equity
   Interests as those proposed in the Plan.

                  3    The Debtor May Not Be Able Secure Confirmation or
                  Consummation of the Plan

           The Plan requires the acceptance of a requisite number of holders of Claims that are entitled
   to vote on the Plan, and the approval of the Bankruptcy Court, as described in the section of this
   Disclosure Statement entitled “Confirmation and Consummation Procedures – Overview.” There
   can be no assurance that such acceptances and approvals will be obtained and therefore, that the
   Plan will be confirmed. In addition, confirmation of the Plan and the occurrence of the Effective
   Date of the Plan are subject to the satisfaction of certain conditions precedent. Although the Debtor
   believes that the conditions precedent to the confirmation of the Plan and to the occurrence of the
   Effective Date of the Plan will be met, there can be no assurance that all such conditions precedent
   will be satisfied. If any condition precedent is not satisfied or waived pursuant to the Plan, the Plan
   may not be confirmed or the Effective Date may not occur.

          Furthermore, although the Debtor believes that the Plan will be confirmed and the Effective
   Date will occur reasonably soon after the Confirmation Date, there can be no assurance as to the
   timing or as to whether the Effective Date will occur. The occurrence of the Effective Date in the
   Plan is conditioned upon the happening of certain events, including the establishment of the
   aggregate of the Subordinated Instruments 1 within the provided limitations. There can be no
   assurance that all of these events will occur or that those that do not occur will be waived.
   Accordingly, even if the Plan is confirmed, there can be no assurance that the Effective Date will
   occur.

           If the Plan is not confirmed or the Effective Date does not occur, there can be no assurance
   that any alternative chapter 11 plan would be on terms as favorable to the holders of Claims and
   Equity Interests as the terms of the Plan. In addition, if a protracted reorganization or liquidation
   were to occur, there is a substantial risk that holders of Claims and Equity Interests would receive
   less than they would receive under the Plan. A liquidation analysis prepared by the Debtor with
   the assistance of its Professionals is attached hereto as Schedule 1.

           If the Plan is not confirmed and does not go effective for any reason and the Debtor or
   some other party in interest decides to prosecute a different plan, recoveries to holders of Claims
   against or Equity Interests in the Debtor may be negatively impacted. If the Plan is confirmed but
   the Effective Date does not occur, it may become necessary to amend the Plan to provide for


                                                     49
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 53 of
                                           55


   alternative treatment of Claims and Equity Interests. There can be no assurance that any such
   alternative treatment would be on terms as favorable to the holders of Claims and Equity Interests
   as the treatment provided under the Plan. If any modifications to the Plan are materially adverse
   to any holders of Claims or Equity Interests, it would be necessary to resolicit votes from holders
   of such Claims or Equity Interests, which would, at the very least, further delay confirmation and
   consummation of the Plan, and could jeopardize the consummation of the Plan.

                   4     Actual Plan Distributions May Be Less than Estimated for the
                   Purposes of this Disclosure Statement

           The Debtor projects that the Claims and Equity Interests asserted against the Debtor may
   be resolved in and reduced to an amount that approximates the estimates set forth in the Liquidation
   Analysis attached hereto as Schedule 1. However, there can be no assurance that such estimates
   will prove accurate. In the event the allowed amounts of such Claims and/or Equity Interests are
   materially higher than the projected estimates, actual distributions to holders of Allowed Claims
   could be materially less than estimated herein.

   B.      Certain Tax Considerations

           There are a number of material income tax considerations, risks and uncertainties
   associated with consummation of the Plan. Holders of Claims and Equity Interests, and other
   interested parties, should read carefully the discussion set forth in the article of this Disclosure
   Statement entitled “Certain U.S. Federal Income Tax Consequences” for a discussion of certain
   U.S. federal income tax consequences of the transactions contemplated under the Plan.

                                         XIII.
                           ALTERNATIVES TO CONFIRMATION AND
                              CONSUMMATION OF THE PLAN

           The Debtor has concluded that the Plan will maximize recoveries to holders of Claims and
   Equity Interests. If no plan of reorganization can be confirmed, the Chapter 11 Case of the Debtor
   may be converted to s case under chapter 7, in which event a trustee would be elected or appointed
   to liquidate the properties and interests in property of the Debtor for distribution to its creditors in
   accordance with the priorities established by the Bankruptcy Code. The Debtor believes that
   liquidation under chapter 7 would result in smaller distributions being made to creditors than those
   provided for under the Plan because (i) the chapter 7 trustee’s unfamiliarity with the Debtor and
   its industry would lead to additional costs for the Estate and (ii) in a liquidation of the Debtor under
   chapter 11, the Causes of Action retained by the Estate likely will be pursued in a more orderly
   fashion and over a more extended period of time than in a liquidation under chapter 7, potentially
   resulting in greater recoveries. Accordingly, the Debtor has determined that confirmation of the
   Plan will likely provide each holder of a Claim or Equity Interest with a greater recovery than it
   would receive pursuant to liquidation of the Debtor under chapter 7.

                                               XIV.
                                             CONCLUSION

           The Debtor believes that the Plan is in the best interest of all holders of Claims and Equity
   Interests, and urge all holders of impaired Claims in the Debtor to vote to accept the Plan and to


                                                     50
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 54 of
                                           55


   evidence such acceptance by returning their Ballots in accordance with the instructions
   accompanying the Disclosure Statement.

   Dated: May 3, 2019

                                           Respectfully submitted by:

                                           /s/ Barbara B. Parsons
                                           WILLIAM E. STEFFES (#12426)
                                           BARBARA B. PARSONS (#28714)
                                           THE STEFFES FIRM, LLC
                                           13702 Coursey Boulevard, Bldg. 3
                                           Baton Rouge, Louisiana 70817
                                           Telephone: (225) 751-1751
                                           Fax: (225) 751-1998
                                           Email: bparsons@steffeslaw.com

                                           Counsel for Debtor




                                             51
Case 17-11213 Doc 559 Filed 05/03/19 Entered 05/03/19 16:33:45 Main Document Page 55 of
                                           55




                                          52
